Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 1 of 46 PageID #: 1075




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                        Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


                 DECLARATION OF CHARLES E. SCHAFFER
        IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
  INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

         I, Charles E. Schaffer, hereby declare under penalty of perjury pursuant to 28 U.S.C. §

  1746 that the following is true and correct:

         1.      I am a member of Levin Sedran & Berman (“Levin Sedran”), and I am one of the

  attorneys representing Plaintiffs, in the above-captioned consolidated action. I submit this

  declaration in support of my appointment as Interim Co-Lead counsel a pursuant to Federal Rule

  of Civil Procedure 23(g). Each of the facts set forth below is true and correct with my personal

  knowledge and if called and sworn as a witness, I would competently testify thereto.

   LEVIN SEDRAN AND CHARLES E. SCHAFFER HAVE EXTENSIVE EXPERIENCE
               IN PROSECUTING CONSUMER CLASS ACTIONS

         Levin Sedran is one of the nation’s preeminent and most experienced plaintiff class-action

  firms with extensive experience and expertise in consumer protection, products liability, antitrust,

  securities and other complex class-action litigation. Levin Sedran’s stock-and -trade is the

  litigation of technically complex litigation such as this one. Levin Sedran has been appointed lead

  counsel or to other leadership positions in hundreds of cases, including more than forty MDLs,

  and is presently serving or has served in such positions in several of the largest and technically

  complex class actions nationwide. See e.g., In re Chinese-Manufactured Drywall Product Liab.

  Litig., MDL No. 2047 (E.D. La.) (Lead Counsel); In re Nat’l Football League Players’ Concussion
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 2 of 46 PageID #: 1076




  Injury Litig., MDL No. 2323 (E.D. Pa.) (Plaintiffs Steering Committee and Subclass Counsel for

  Settlement); In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April

  20, 2010, MDL 2179 (E.D. La.) (Special Counsel to the Plaintiffs’ Fee and Cost Committee); In

  re Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D. N.Y.) (Co-Lead counsel); In

  re Wells Fargo Insurance Marketing Sales Practices Litigation, MDL No. 2797 (C.D. Ca.)

  (Plaintiffs’ Executive Committee); and In re Apple Inc. Device Performance Litigation, MDL

  2827 (N.D. Ca.) (Plaintiffs’ Executive Committee); see also Levin Sedran’s firm resume attached

  as Exhibit “A”. Our firm’s philosophy from leading and prosecuting complex class actions for

  over three decades is to efficiently, vigorously and zealously prosecute the action on behalf of our

  clients and the class. We become experts in the facts of the case, law, and science and assemble a

  team committed to doing the same. We are prepared to do the same in this MDL.

         2.      As a result of its success representing consumers in complex litigation throughout

  the country, LEVIN SEDRAN has been distinguished as a Tier I class-action firm in the Best Law

  Firms’ rankings published in the U.S. News and World Report Best Law Firms. It also ranked

  LEVIN SEDRAN Tier I for personal injury and mass tort firms. LEVIN SEDRAN was also named

  to THE NATIONAL LAW JOURNAL’s insurance list of America’s Elite Trial Lawyers in 2014.

  Members of LEVIN SEDRAN are listed in the LEGAL 500, LAW DRAGON 500, Martindale

  Hubbell s Directory of Preeminent Attorneys, as was in Best Lawyers In America. See generally,

  LEVIN SEDRAN firm resume, attached as Exhibit “A”. LEVIN SEDRAN pioneered the use of

  class actions and mass actions in the United States and its work has resulted in numerous record-

  breaking recoveries over the past four decades. Just for example:

                 In re: Asbestos School Litigation, No. 83-0263 (E.D. Pa.) (LEVIN
                 SEDRAN as member of Executive Committee and Lead Trial

                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 3 of 46 PageID #: 1077




              Counsel obtained a certification of a nationwide class and settlement
              on behalf of school districts);

              In re: Diet Drug Product Liability Litigation, MDL No.: 1203 (E.D.
              PA) (LEVIN SEDRAN as Co-Lead Counsel obtained a $6.75 billion
              dollar settlement on behalf of consumers who ingested Fen Phen);

              In re: The Exxon Valdez, No. 89-00095 (D. Alaska) (LEVIN
              SEDRAN as a member of the Trial and Discovery Committee
              represented fishermen, native corporations, native villages, native
              claims and business claims in this mass tort. After a jury trial,
              Plaintiffs obtained a judgment of $5 billion in punitive damages - at
              the time the largest punitive damage verdict in U.S. history. Later
              reduced to $507.5 million by the U.S. Supreme Court);

              In re: Chinese-Manufactured Drywall Product Liability Litigation,
              MDL No.: 2047 (E.D. La.) (LEVIN SEDRAN as Lead Counsel
              along with Liaison Counsel and the PSC obtained inter-related
              settlements involving various suppliers, builders, installers, insurers
              and manufacturers of Chinese drywall valued in excess of $1 billion
              dollars);

              In re: The Vioxx Product Liability Litigation, MDL No.: 1657 (E.D.
              La.) (As a member of the PSC and Plaintiffs Negotiating
              Committee, LEVIN SEDRAN was instrumental in achieving a
              $4.85 million dollar settlement on behalf of consumers who ingested
              Vioxx).

              In re: National Football League Players Concussion Injury
              Litigation, MDL No.: 2323 (E.D. Pa.) (As Subclass Counsel along
              with Lead Counsel obtained an uncapped settlement valued in
              excess of $1 billion dollars on behalf of NFL football players).




                                                3
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 4 of 46 PageID #: 1078




         3.     As demonstrated by the cases summarized in LEVIN SEDRAN firm resume,

  attached as Exhibit “A”, Levin Sedran’s work product and reputation were stellar and our firm

  works cooperatively with others. See Exhibit “A”.

         4.     Levin Sedran is repeatedly recognized by courts across the country for its success

  in handling complex class-action cases. See generally, LEVIN SEDRAN firm resume, attached

  as Exhibit “A”. A few examples for the court’s consideration:

                A. In the Lazy Oil Co. v. Witco Corp., et al., C.A. No. 94-110E
                   (W.D. Pa.) (Plaintiffs’ Co-Lead Counsel) the district court made
                   the following comments concerning the work of Co-Lead
                   Counsel: “[t]he Court notes that the class was represented by
                   very competent attorneys of national repute as specialists in the
                   area of complex litigation. As such, Class Counsel brought
                   considerable resources to the Plaintiffs’ cause. The Court has
                   had the opportunity to observe Class Counsel first-hand during
                   the course of this litigation and finds that these attorneys
                   provided excellent representation to the Class. The Court
                   specifically notes that, at every phase of the litigation, Class
                   Counsel demonstrated professionalism, preparedness and
                   diligence in pursuing their cause.”

                B. In In re: Orthopedic Bone Screw Products Liability Litigation,
                   MDL No. (1014) (E.D. Pa.) (Plaintiffs’ Lead Counsel), the Court
                   stated: “the Court also finds that the standing and expertise of
                   counsel for [plaintiffs] is noteworthy. First class counsel is of
                   high caliber and most PLC members have extensive national
                   experience and similar class-action litigation.”

                C. In In re: Consumer Bags Antitrust Litigation, Civil Action No.
                   77-1516 (E.D. Pa.) (Plaintiffs’ Lead Counsel), Judge Louis
                   Bechtel stated that “Each of the firms and the individual lawyers
                   in this case have extensive experience in large, complex antitrust
                   and securities litigation.” Furthermore, the Court notes that the
                   quality of the legal services rendered was of the highest caliber.

                D. In In re: Diet Drugs Product Liability Litigation, MDL No. 1203
                   (E.D. Pa.) (Plaintiffs’ Co-Lead Counsel), the court stated:
                   “The Court recognized the ‘remarkable contribution’ from
                   Levin Sedran & Berman in the creation of the largest
                   nationwide personal injury settlement to date.”



                                                 4
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 5 of 46 PageID #: 1079




                   E. In In re: Summers v. Abraham Lincoln Savings and Loan
                      Association, 66 F.R.D. 581, 589 (E.D. Pa. 1975), the court
                      stated: “There is no question that Plaintiff’s counsel is
                      experienced it the conduct of the class action . . .”.


          5.       I will be leading the Levin Sedran team in this litigation. I am a partner with the

  firm and have achieved an AV peer-review rating in Martindale Hubbell. With over 25 years of

  experience, I am a nationally recognized leader in complex litigation, having been appointed as

  Lead or Co-Lead counsel or as a PSC member on a regular basis by federal courts across the

  country, including in consumer class actions involving unfair and deceptive practices such as this

  one.1 My firm and I regularly prosecute multi-state consumer class actions and has one of the best

  track records in the country when it comes to successfully litigating consumer classes and complex

  cases, developing practical damages methodologies, obtaining prompt relief for consumers

  victimized by unfair or deceptive practices, and working cooperatively with others. See cases

  discussed supra and Levin Sedran’s firm resume attached as Exhibit “A”. Through smart, efficient,




  1 My appointments in MDL litigation include inter alia:. In re Apple Inc. Device Performance Litig., MDL No. 2827
  (N.D. Cal.) (Plaintiffs’ Executive Committee); In re Intel Corp. CPU Mktg., Sales Practices & Prods. Liab. Litig.,
  MDL No. 2838 (D. Or.) (Plaintiffs’ Executive Committee); In Re Aqueous Film-Foaming Foams (AFFF) Prods. Liab.
  Litig., MDL No. 2873 (D.S.C.) (Plaintiff’s Steering Committee); In re Wells Fargo Insurance Mktg. Sales Practices
  Litig., MDL No. 2797 (C.D. Cal.) (Plaintiffs’ Executive Committee); In re: JP Morgan Modification Litig., MDL No.
  2290 (D. Mass.) (Plaintiffs’ Co-lead Counsel); In re: IKO Roofing Prods. Liab. Litig., MDL No. 2104 (C.D. Ill.)
  (Plaintiffs’ Co-lead Counsel); In re: HardiePlank Fiber Cement Siding Litig., MDL No. 2359 (D. Minn.) (Plaintiffs’
  Executive Committee); In re Navistar Diesel Engine Prods. Liab. Litig., MDL No. 2223 (N.D. Ill.) (Plaintiffs’
  Executive Committee); In re: Azek Decking Sales Practice Litig., No. 12-6627 (D.N.J.) (Plaintiffs’ Executive
  Committee); In re: Pella Corporation Architect & Designer Series Windows Mktg. Sales Practices & Prod. Liab.
  Litig., MDL No. 2514 (D.S.C.) (Plaintiffs’ Executive Committee); In re: Navistar Diesel Engine Prods. Liab. Litig.,
  MDL No. 2223 (N.D. Ill.) (Plaintiffs’ Steering Committee); In re: CitiMortgage, Inc. Home Affordable Modification
  Program (“HAMP”), MDL No. 2274 (C.D. Cal.) (Plaintiffs’ Executive Committee); In re: Carrier IQ Consumer
  Privacy Litig., MDL No. 2330 (N.D. Cal.) (Plaintiffs’ Executive Committee); In re: Dial Complete Marketing & Sales
  Practices Litig., MDL No. 2263 (D.N.H.) (Plaintiffs’ Executive Committee); In re: Emerson Electric Co. Wet/Dry
  Vac Mktg. & Sales Litig., MDL No. 2382 (E.D. Miss.) (Plaintiffs’ Executive Committee); In re: Colgate-Palmolive
  Soft Soap Antibacterial Hand Soap Mktg. & Sales Practice Litig., No. 12-md-2320 (D.N.H.) (Plaintiffs’ Executive
  Committee); and Gold v. Lumber Liquidators, Inc., No. 3:14-cv-05373-TEH (N.D. Cal.) (Plaintiffs’ Executive
  Committee). In addition, I have served as member of litigation teams where LEVIN SEDRAN was appointed to
  leadership positions, in, inter alia., In re Chinese-Manufactured Drywall Product Liability Litigation, MDL No. 2047
  (E.D. La.); In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.); In re Orthopedic Bone Screw Products
  Liability Litigation, MDL No. 1014 (E.D. Pa.); and In re Diet Drug Litigation, MDL No. 1203 (E.D. Pa.).

                                                           5
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 6 of 46 PageID #: 1080




  strategy and tailored creative problem-solving Mr. Schaffer and Levin Sedran have recovered

  billions of dollars for victims of defective products and unfair or deceptive practices. Ibid. They

  have accomplished these outstanding global and class settlements while zealously prosecuting the

  action while minimizing costs and maximizing value. 2

           6.       Mr. Schaffer has concentrated his practice in representing consumers who have

  been victimized by unfair or deceptive practices. Of relevance to this litigation, Levin Sedran and

  Mr. Schaffer have served as Lead Counsel and as a member of a PSC or Executive Committee in

  class actions involving technically and technologically complex issues representing victims of

  defective products, unfair trade practices, data breaches, privacy security breaches and other

  complex cases involving computers, phones, devices and source code. See e.g., In re: Diet Drug

  Product Liability Litigation, MDL No.: 1203 (E.D. Pa.); In re: Chinese-Manufactured Drywall

  Product Liability Litigation, MDL No.: 2047 (E.D. La.); In re: The Vioxx Product Liability

  Litigation, MDL No.: 1657 (E.D. La.); In Re CertainTeed Corporation Roofing Shingles Product

  Liability Litigation, MDL No.: 1817 (E.D. Pa.), In re CertainTeed Fiber Cement Siding Litigation,

  MDL No: 2270 (E.D. Pa.), Pollard v. Remington Arms Company, Case No. 4:13-CV-00086-ODS

  (W.D. Mo.), In re Carrier IQ, Inc., Consumer Privacy Litigation, C.A., No. 12-md-1330-EMC

  (N.D. Ca.); Bryd v. Arron’s Inc., C.A. No. 11-101 (W.D. Pa.); In re Apple Inc. Device Performance

  Litigation, MDL 2827 (N.D. Ca.) and Jones v. Samsung Electronics America, Inc., Case No. 2:17-

  cv-00571 (W.D. Pa.). Levin Sedran and Mr. Schaffer have prosecuted these cases from their



  2 For example, Mr. Schaffer was instrumental in bringing about settlements in inter alia : In re Wells Fargo Insurance
  Marketing Sales practices Litigation, MDL no. 2797 (C.D. Cal.) which was approved by the Court in 2019 and was
  claims made settlement valued at $300 million dollars, In Re CertainTeed Corporation Roofing Shingles Product
  Liability Litigation, MDL No.: 1817 (E.D. Pa.) which was approved by the court in 2010 and valued at $815,000,000,
  In re CertainTeed Fiber Cement Siding Litigation, MDL No: 2270 (E.D. Pa.) which was a common fund settlement
  of $103.9 million dollars and Pollard v. Remington Arms Company, Case No. 4:13-CV-00086-ODS (W.D. Mo.)
  which was approved by the court in 2016 and valued at $97,000, 000. See also Levin Sedran’s Firm Resume attached
  hereto as Exhibit “A”.

                                                            6
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 7 of 46 PageID #: 1081




  inception, through discovery, to certification of class(es), to settlements and in some instances to

  trial. As stated supra Levin Sedran is one of the class action firms that tries cases which sets it

  apart from other firms.

         7.      Levin Sedran as Lead Counsel in In Re Chinese-Manufactured Drywall Product

  Liability Litigation, MDL No. 2047 (E.D. La.). Against tremendous odds and at great effort and

  expense, Levin Sedran along with Liaison Counsel and members of the Plaintiffs’ Steering

  Committee, dedicated themselves for over ten years to prosecuting claims on behalf of class(es)

  of thousands of homeowners who had defective Chinese Drywall installed in their homes. Levin

  Sedran’s leadership in developing innovative pleadings involving “Omni Complaints”, strategic

  discovery, and rapid bellwether trials led to a series of inter-related settlements involving various

  suppliers, builders, installers, insurers, and manufacturers of Chinese Drywall valued at more than

  $1 Billion. Mr. Schaffer worked in conjunction with the Plaintiffs' Expert Committee to develop

  experts to provide the requisite foundation for their defect, causation and damages opinions. This

  evidence was instrumental in bringing about plaintiff verdicts in the "bellwether" trial (Hernandez

  v. Knauf, 2010 WL 1710434 (E.D. La. April 27, 2010)) which contributed to the foundation for

  the inter-related settlements described above. In addition, Mr. Schaffer oversaw the inspection of

  plaintiffs’ homes in Virginia by the defendants' experts and worked with plaintiffs' experts to

  challenge defendants' experts' opinion that Chinese Drywall could be detected with the use of an

  XRF handheld measuring device. As a result, plaintiffs filed a Daubert motion and were able to

  preclude defendant's experts from offering such an opinion. Though the inter-related settlements

  described above culminated with Knauf, a German company with Chinese manufacturing

  subsidiaries, the remaining Chinese manufacturing defendants continue to dispute personal

  jurisdiction and raise other defenses to liability and damages. However, Levin Sedran, continues



                                                   7
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 8 of 46 PageID #: 1082




  to spearhead the prosecution of plaintiffs’ claims by overseeing the litigation as plaintiffs begin to

  prepare to try the individual cases which were remanded back to their home districts. These tireless

  efforts reflect the dedication Levin Sedran attorneys, like Mr. Schaffer apply to every case.

          8.       I have also represented victims of financial and or insurance fraud against financial

  institutions, insurance companies, lenders, finance companies and others as Lead Counsel and or

  as a member of the leadership team. In re: JP Morgan Modification Litigation MDL No.: 2290

  (D.C. Mass.) (Plaintiffs’ Co-lead Counsel); In re: Citimortgage, Inc. Home Affordable

  Modification Program (“HAMP”) MDL No.: 2274 (C.D. Ca.) (Plaintiffs’ Executive Committee);

  Vought, et al., v. Bank of America, et al., Civil Action No. 10-CV-2052 (C.D. Ill. 2013) (Plaintiffs’

  Discovery and Settlement Committees); Kowa, et. el. v. The Auto Club Group AKA AAA Chicago,

  Case No. 1:11-cv-07476 (N.D. Ill.) (Co-lead Counsel); In re Peregrine Financial Group Customer

  Litigation, MDL No.12-5546 (N.D. Ill.); In Re MF Global Holdings LTD. Investment Litigation,

  case no 12-MD -2338 (S.D.N.Y.) and other cases. As lead counsel in In re: JP Morgan

  Modification Litigation, MDL No.: 2290 (D.C. Mass.), 3 Mr. Schaffer was instrumental in every

  phase of the litigation including settlement which culminated in a nationwide settlement under a

  consolidated litigation which provided a broad range of benefits to tens of thousands of

  homeowners. The overall value of the settlement to class members which was determined to be

  $506 million dollars by a former treasury department official who worked on the initial

  management of the Government s program.




  3 This MDL involved a class action filed across the United States all of which arose out of JP Morgan Chase’s
  implementation of the Home Affordable Modification Program, one of the main programs designed to assist struggling
  homeowners in the economic downturn. In exchange for receiving billions of dollars in funds, JP Morgan Chase and
  many other big banks agreed to offer homeowners loan modifications pursuant to the Federal Guidelines. Numerous
  individuals sued JP Morgan Chase and certain other related companies claiming that Chase failed to offer them a
  timely and proper permanent mortgage modification after they completed trial period plans under HAMP or Chase’s
  home own equivalent programs.

                                                          8
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 9 of 46 PageID #: 1083




         9.        These cases are just a few examples of the complex class-action cases that my firm

  and I led to a successful outcome. Levin Sedran’s resume is attached as Exhibit “A”, and the firm

  has been recognized by its peers and courts nationwide for a successful class-action leadership.

         10.       Along with his class action and mass tort experience, Mr. Schaffer has a LLM in

  Trial Advocacy and has extensive experience prosecuting complex individual actions on behalf of

  injured individuals in products liability, medical negligence and drug and medical device actions.

  He has served as Lead Counsel in these matters and successfully tried cases to jury verdicts.

  Undoubtedly, the Lead Counsel will benefit from his insight and experience from prosecuting

  those actions.

         11.       Based on my law firm’s experience litigating complex class actions, including

  consumer class actions involving unfair and deceptive trade practices, I believe that my firm and

  I are well-qualified to represent the interests of the proposed class members in this case. If

  appointed as Interim Co-lead counsel, my firm and I will continue to vigorously represent the

  interest of all class members, as we have done to date.

                        LEVIN SEDRAN IS WILLING AND ABLE TO COMMIT
                               TO A TIME-CONSUMING PROJECT

         12.       As illustrated by its track record, Levin Sedran has repeatedly demonstrated its

  ability to commit to prosecuting cases through trial, and even post-trial appeals when necessary.

  See, e.g., Exxon Valdez Oil Spill Litig., No.: 889 0095 (D. Alaska); Chinese-Manufactured Drywall

  Product Liability Litig., MDL No.: 2047 (E.D. La.); Diet Drug Product Liability Litig., MDL No.:

  1203 (E.D. Pa.); Vioxx Product Liability Litig., MDL No.: 1657 (E.D. La.); and Asbestos School

  Litig., No.: 83-0268 (E.D. Pa.)




                                                   9
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 10 of 46 PageID #: 1084




          13.     Levin Sedran has committed on partner, Charles E. Schaffer, plus a dedicated team

  of associates and staff, to assure that Plaintiffs efficiently prosecute this litigation to a successful

  conclusion. If additional resources are necessary, LEVIN SEDRAN will supply them.

                    LEVIN SEDRAN WORKS COOPERATIVELY WITH OTHERS

          14.     My firm and I have excellent working relationships with each of the firms

  nominated here for Co-Lead Counsel and PSC positions. Levin Sedran attorneys pride themselves

  on forming productive and collegial relationships with their co-counsel and believe that such

  cooperative working relationships are necessary for effective representation.

                LEVIN SEDRAN IS WILLING TO COMMIT TO THE NECESSARY
                            RESOURCES TO THIS MATTER

          15.     Levin Sedran possesses both the financial and human resources necessary to

  successfully prosecute large-complex cases to trial. Levin Sedran attorneys are well versed in all

  stages of litigation against large, heavily funded defense firms. Having practiced exclusively in

  complex and class-action litigation since it’s conception over four decades ago, Levin Sedran

  recognizes the commitment of financial resources this litigation will entail. We routinely advance

  substantial sums on behalf of our clients in complex cases, recovery of which is contingent upon

  the successful prosecution of the case and are prepared to do so here.



  Dated: May 26, 2021                                     /s/ Charles E. Schaffer
                                                          CHARLES SCHAFFER
                                                          COUNSEL FOR PLAINTIFF




                                                    10
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 11 of 46 PageID #: 1085




                     EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 12 of 46 PageID #: 1086




          Levin Sedran & Berman LLP is a Philadelphia law firm with a national reputation for
  superior client service and results representing clients in cases pending both in the Philadelphia
  area and across the nation. Through almost 40 years of serving our clients, our attorneys have
  gained national recognition for their experience and skill and are frequently called upon to lead
  some of the largest class actions, mass torts, complex litigation and antitrust cases in the nation.
  Our stock-and-trade is the litigation of technically complex cases, usually pending before an
  assigned MDL court. We have been appointed lead counsel or to other leadership positions in
  hundreds of cases, including more than forty MDLs, and are presently serving or have served in
  such positions in several of the largest and technically complex class actions nationwide. We
  regularly appear in federal courts throughout the country. See e.g., In re: Chinese-Manufactured
  Drywall Product Liab. Litig., MDL No. 2047 (E.D. La.) (Lead Counsel); In re: Nat’l Football
  League Players’ Concussion Injury Litig., MDL No. 2323 (E.D. Pa.) (Plaintiffs Steering
  Committee and Subclass Counsel for Settlement); In re: Oil Spill by the Oil Rig “Deepwater
  Horizon” in the Gulf of Mexico, on April 20, 2010, MDL 2179 (E.D. La.) (Special Counsel to the
  Plaintiffs’ Fee and Cost Committee as well as having been on a discovery team); In re: Air Cargo
  Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D. N.Y.) (Co-Lead Counsel); In re: Wells
  Fargo Insurance Marketing Sales Practices Litigation, MDL No. 2797 (C.D. Ca.) (Plaintiffs’
  Executive Committee); In re: Apple Inc. Device Performance Litigation, MDL 2827 (N.D. Ca.)
  (Plaintiffs’ Executive Committee); and In re: Intel Corp. CPU Marketing Sales Practices and
  Products Liability Litigation, MDL 2828 (C.D. Or.) (Plaintiffs’ Executive Committee to represent
  the interests of governmental entities). Our firm’s philosophy from leading and prosecuting
  complex class actions for over three decades is to efficiently, vigorously and zealously prosecute
  the action on behalf of our clients and the class. We become experts in the facts of the case, law,
  and science and assemble a team committed to doing the same.

         Our firm has earned rankings published in the U. S. News and World Report for Best Law
  Firms, as a Tier I law firm for class-actions, personal injury and mass tort cases. The firm was also
  named to THE NATIONAL LAW JOURNAL’s insurance list of America’s Elite Trial Lawyers
  in 2014. Members of the firm are listed in the LEGAL 500, LAW DRAGON 500, Martindale
  Hubbell’s Directory of Preeminent Attorneys, “Best Lawyers in America”, and the National Trial
  Lawyers Top 100 Trial Lawyers.

          We have pioneered the use of class actions and mass actions in the United States with our
  work resulting not only in numerous record-breaking recoveries but also pioneering novel results
  over the nearly four decades we have been specializing in this practice area of the law. A few
  examples include:

                 In re: Asbestos School Litigation, No. 83-0263 (E.D. Pa.) (Levin
                 Sedran & Berman as member of Executive Committee and Lead
                 Trial Counsel obtained a certification of a nationwide class and
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 13 of 46 PageID #: 1087




                   settlement on behalf of school districts that included pioneering the
                   50-state analysis of the law to meet class certification requirements);

                   In re: Three Mile Island Litigation, Civil Action No. 79-0432 (M.D.
                   Pa.) (Levin Sedran & Berman as a member of Executive Committee
                   that obtained a settlement that included the establishment of a
                   medical monitoring fund);

                   In re: Diet Drug Product Liability Litigation, MDL No. 1203 (E.D.
                   Pa.) (Levin Sedran & Berman as Liaison and Co-Lead Counsel
                   obtained a $6.75 billion-dollar settlement on behalf of consumers
                   who ingested Fen-Phen); 1

                   In re: The Exxon Valdez, No. 89-00095 (D. Alaska) (Levin Sedran
                   & Berman as a member of the Trial and Discovery Committee and
                   represented fishermen, native corporations, native villages, native
                   claims and business claims in this mass tort involving the massive
                   oil spill in Alaska. The firm’s assistance in the litigation helped the
                   Plaintiffs obtain a judgment of $5 billion in punitive damages - at
                   the time the largest punitive damage verdict in U.S. history. (Later
                   reduced to $507.5 million by the U.S. Supreme Court);

                   In re: Chinese-Manufactured Drywall Product Liability Litigation,
                   MDL No. 2047 (E.D. La.) (Levin Sedran & Berman as Lead
                   Counsel obtained inter-related settlements involving various
                   suppliers, builders, installers, insurers and manufacturers of Chinese
                   drywall with a value that exceeds $1 billion dollars);

                   In re: The Vioxx Product Liability Litigation, MDL No. 1657 (E.D.
                   La.) (As a member of the PSC and Plaintiffs’ Negotiating
                   Committee, Levin Sedran & Berman was instrumental in achieving
                   a $4.85 billion-dollar settlement on behalf of consumers who
                   ingested Vioxx);

                   In re: Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775
                   (E.D. N.Y.) (As Co-Lead Counsel in the decade long air cargo
                   antitrust litigation Levin Sedran & Berman obtained 28 inter-related
                   settlements against air cargo service providers totaling $1.2 billion
                   dollars);

                   Galanti, et al. v. The Goodyear Tire and Rubber Co. (“Entran II”),
                   Civil Action No.: 03-209 (D.C. N.J.) (As a member of the Executive
                   Committee Levin Sedran & Berman was instrumental in negotiating

  1 That prolix settlement has received favorable comments by academia. See Nagareda, R., “Autonomy, Peace, and
  ‘Put” Options in the Mass Tort Class Action, “115 Harv.L.Rev. 747, 756 (2002).
                                                        2
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 14 of 46 PageID #: 1088




                 and achieving the creation of a common fund in the amount of $344
                 million); and

                 In re: National Football League Players’ Concussion Injury
                 Litigation, MDL No. 2323 (E.D. Pa.) (Levin Sedran & Berman as
                 Subclass Counsel working along with Lead Counsel obtained an
                 uncapped settlement having a value that exceeds $1 billion dollars
                 on behalf of NFL football players).

          Frequently, the firm was specifically recognized by a court that is presiding over a matter
  for its work product and success in handling technical complex class-action cases. Examples of
  courts favorably commenting on the quality of the firm’s work include:

                 In In re: Three Mile Island Litigation, 557 F. Supp. 96 (M.D. Pa.
                 1982) Judge Rambo favorably acknowledged the quality of the work
                 of Levin Sedran & Berman in her opinion.

                 In the Lazy Oil Co. v. Witco Corp., et al., C.A. No. 94-110E (W.D.
                 Pa.) (Plaintiffs’ Co-Lead Counsel) (“[t]he Court notes that the class
                 was represented by very competent attorneys of national repute as
                 specialists in the area of complex litigation. As such, Class Counsel
                 brought considerable resources to the Plaintiffs’ cause. The Court
                 has had the opportunity to observe Class Counsel first-hand during
                 the course of this litigation and finds that these attorneys provided
                 excellent representation to the Class. The Court specifically notes
                 that, at every phase of the litigation, Class Counsel demonstrated
                 professionalism, preparedness and diligence in pursuing their
                 cause.”)

                 In In re: Orthopedic Bone Screw Products Liability Litigation, MDL
                 No. (1014) (E.D. Pa.) (Plaintiffs’ Lead Counsel) (“the Court also
                 finds that the standing and expertise of counsel for [plaintiffs] is
                 noteworthy. First class counsel is of high caliber and most PLC
                 members have extensive national experience and similar class-
                 action litigation.”)

                 In In re: Consumer Bags Antitrust Litigation, Civil Action No. 77-
                 1516 (E.D. Pa.) (Plaintiffs’ Lead Counsel) (“Each of the firms and
                 the individual lawyers in this case have extensive experience in
                 large, complex antitrust and securities litigation.” Furthermore, the
                 Court notes that the quality of the legal services rendered was of the
                 highest caliber.)

                 In In re: Diet Drugs Product Liability Litigation, MDL No. 1203
                 (E.D. Pa.) (Plaintiffs’ Co-Lead Counsel) (Court recognized “the

                                                   3
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 15 of 46 PageID #: 1089




                 ‘remarkable contribution’ from Levin Sedran & Berman in the
                 creation of the largest nationwide personal injury settlement to
                 date”)

                 In In re: Summers v. Abraham Lincoln Savings and Loan
                 Association, 66 F.R.D. 581, 589 (E.D. Pa.) (“There is no question
                 that Plaintiff’s counsel is experienced in the conduct of the class
                 action . . .”.)

          We regularly prosecute multi-state consumer class actions involving technically complex
  issues in representing victims of defective products, unfair trade practices, data breaches, privacy
  security breaches and other complex cases involving computers, phones, devices and source code.
  Aside from the cases cited above, reference is made to: In re: CertainTeed Corporation Roofing
  Shingles Product Liability Litigation, MDL No.: 1817 (E.D. Pa.), In re: CertainTeed Fiber Cement
  Siding Litigation, MDL No: 2270 (E.D. Pa.), Pollard v. Remington Arms Company, Case No. 4:13-
  CV-00086-ODS (W.D. Mo.), In re: Intel Corp. CPU Marketing, Sales Practices and Products
  Liability Litigation, MDL 2828 (D. Or.). and In re: Wells Fargo Insurance Marketing Sales
  Practices Litigation, MDL No. 2797 (C.D.Ca.).

          Relating to data breach and privacy cases, the firm has served as a member of the Executive
  Committee in In re: Target Corporation Customer Data Security Breach Litigation, MDL 2522
  (D. Minn.) ($39 million settlement value for plaintiff financial institutions), where they were
  instrumental in working with experts and discovery including establishing the proper standard of
  care and calculation of damages to all victims (consumer and financial institutions) and serve as
  Co-Lead Counsel in Green v. Accolade, Inc., 2:18-cv-00274 (E.D. Pa.) (where an employer
  breached its employees’ PII information). The firm’s data breach litigation experience also
  includes its leadership roles in: Kuss v. American Home Patient, Inc. et. el., 8:18 -cv-0248 (M.D.
  Fl.) (where laptops were stolen and patient’s medical information breached); Abdelmessih v. Five
  Below, Inc., 2:19-cv-01487 (E.D. Pa.) (where retailer breached customers’ PII information stored
  electronically); Bryd v. Aaron’s Inc., No. 11-101 (W.D. Pa.) (where defendant placed spyware on
  rental computers); Peterson v. Aaron’s Inc., No. 1-14-cv-1919 (N.D. Ga.) (where defendant placed
  spyware on rental computers) and on the Executive Committee in Harris, et. el. v. Lord and Taylor,
  LLC, 18-cv-00521 (D.Del.) (where retailer breached customers’ PII information stored
  electronically); Kyler, et al. v Saks Incorporated, 18-cv-00360 (M.D. Tn.) (where retailer breached
  customers’ PII information stored electronically) and In re: Carrier IQ, Inc., Consumer Privacy
  Litigation, No. 12-md-1330 (N.D. Cal.) (where defendant placed software on mobile devices).

          More recently the firm obtained certification of cases inter alia in Helmer, et al. v. The
  Goodyear Tire and Rubber Co. (“Entran III”), Civil Action No.: 12-00685 (D.C. Col.)
  (certification of a liability only class on behalf of purchasers of radiant floor heating and then tried
  the issue of liability to a jury); In re: Dial Complete Marketing and Sales Practices Litigation,
  MDL No.: 2263 (D. NH.) (certification of multi state class action on behalf of purchasers of Dial
  Complete Anti-Bacterial Soap); In re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales
  Litigation, MDL NO.: 2382 (E.D. MS.) (certification of a national class action on behalf of
  purchasers of wet/dry vacs) and Gold v. Lumber Liquidators, Inc., No.3:14-cv-05373-TEH (N.D.
                                                     4
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 16 of 46 PageID #: 1090




  Ca.) (certification of a multi-state class action including California on behalf of purchasers of
  bamboo flooring)

         The firm willingly takes cases through years of discovery and motion practice and settles
  only if the case is positioned for consumers to obtain real and meaningful benefits and relief. And,
  unlike many class action firms, Levin Sedran & Berman also takes cases to trial. In lead roles and
  as members of litigation teams, Levin Sedran & Berman did so in In re: Chinese-Manufactured
  Drywall Product Liability Litigation, In re: The Exxon Valdez, Entran III and MDL - 2592 Xarelto
  Products Liability Litigation (part of trial team of coordinated cases in the Philadelphia Mass Tort
  Program).

       More specifics about many of the accomplishments of the attorneys of Levin Sedran &
  Berman are set forth below in the biographies of the individual attorneys of the firm.




                                                   5
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 17 of 46 PageID #: 1091




                              THE FIRM’S PRINCIPAL LAWYERS
  ARNOLD LEVIN
  Founding Member
                           ARNOLD LEVIN graduated from Temple University, B.S., in 1961, with
                           Honors and Temple Law School, LLB, in 1964. He was Articles Editor
                           of the Temple Law Quarterly. He served as a Captain in the United
                           States Army (MPC). He is a member of the Philadelphia, Pennsylvania,
                           American and International Bar Associations. He is a member of the
                           Philadelphia Trial Lawyers Association, Pennsylvania Trial Lawyers
                           Association and the Association of Trial Lawyers of America. He is
                           admitted to the Supreme Court of Pennsylvania, United States District
                           Court for the Eastern District of Pennsylvania, United States District
                           Court for the Middle District of Pennsylvania, the Third, Fourth, Fifth,
                           Sixth, Seventh, Tenth and Eleventh Circuit Courts of Appeals and the
  United States Supreme Court. He has appeared pro hac vice in various federal and state courts
  throughout the United States. He has lectured on class actions, environmental, antitrust and tort
  litigation for the Pennsylvania Bar Institute, the Philadelphia Trial Lawyers Association, the
  Pennsylvania Trial Lawyers Association, The Association of Trial Lawyers of America, The Belli
  Seminars, the Philadelphia Bar Association, American Bar Association, the New York Law
  Journal Press, and the ABA-ALI London Presentations.

          Mr. Levin is a past Chairman of the Commercial Litigation Section of the Association of
  Trial Lawyers of America and is co-chairman of the Antitrust Section of the Pennsylvania Trial
  Lawyers Association. He is a member of the Pennsylvania Trial Lawyers Consultation Committee,
  Class Action Section, a fellow of the Roscoe Pound Foundation and past Vice-Chairman of the
  Maritime Insurance Law Committee of the American Bar Association. He is also a fellow of the
  International Society of Barristers and chosen by his peers to be listed in Best Lawyers of America.
  He has been recognized as one of 500 leading lawyers in America by Law Dragon and The Legal
  500 USA. U.S. News and World Report has designated Levin, Fishbein, Sedran & Berman as
  one of the top 22 national plaintiffs’ firms in mass torts and complex litigation. In addition, he has
  been further recognized as one of the top 100 trial lawyers by The National Trial Lawyers
  Association. He was also named to the National Law Journal’s Inaugural List of America’s Elite
  Trial Lawyers. He also has an “av” rating in Martindale-Hubbell and is listed in Martindale-
  Hubbell’s Register of Preeminent Lawyers.

          Mr. Levin was on the Executive Committee as well as various other committees and Lead
  Trial Counsel in the case of In re: Asbestos School Litigation, Master File No. 83-0268 (E.D. Pa.),
  which was certified as a nationwide class action on behalf of all school districts. Mr. Levin was
  also on the Plaintiffs’ Steering Committee in In re: Copley Pharmaceutical, Inc., “Albuterol”
  Products Liability Litigation, MDL 1013 (D. Wyoming); In re: Norplant Contraceptive Products
  Liability Litigation, MDL 1038 (E.D. Tex.); and In re: Telectronics Pacing Systems, Inc., Accufix
  Atrial "J" Lead Products Liability Litigation, MDL 1057 (S.D. Ohio).


                                                    6
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 18 of 46 PageID #: 1092




          Mr. Levin was appointed by the Honorable Sam J. Pointer as a member of the Plaintiffs’
  Steering Committee in the Silicone Gel Breast Implants Products Liability Litigation, Master File
  No. CV-92-P-10000-S, MDL 926 (N.D. Ala.). The Honorable Louis L. Bechtle appointed Mr.
  Levin as Co-Lead Counsel of the Plaintiffs’ Legal Committee and Liaison Counsel in In re:
  Orthopedic Bone Screw Products Liability Litigation, MDL 1014 (E.D. Pa.). Mr. Levin also
  served as Co-Chair of the Plaintiffs’ Management Committee, Liaison Counsel, and Class Counsel
  in In re: Diet Drugs Litigation, MDL 1203 (E.D. Pa.). He was also a member of a four lawyer
  Executive Committee in In re: Rezulin Products Liability Litigation, MDL No. 1348 (S.D.N.Y.)
  and is a member of a seven-person Steering Committee in In re: Propulsid Products Liability
  Litigation, MDL No. 1355 (E.D. La.). He was Chair of the State Liaison Committee in In re:
  Phenylpropanolamine (PPA) Products Liability Litigation, MDL 1407 (W.D. Wash.); and is a
  member of the Plaintiffs’ Steering Committee and Plaintiffs’ Negotiating Committee in In re:
  Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.) and the Court approved Medical
  Monitoring Committee in In re: Human Tissue Products Liability Litigation, MDL No. 1763
  (D.N.J.). He is currently Plaintiffs’ Lead Counsel, Class Counsel and Co-Chair of the Fee
  Committee in In re: Chinese-Manufactured Drywall Product Liability Litigation, MDL No. 2047
  (E.D. La.). He was Plaintiffs’ Liaison Counsel in In re: CertainTeed Corp. Roofing Shingles
  Products Liability Litigation, MDL No. 1817 (E.D. Pa.). He is a member of the Plaintiffs’
  Steering Committee in In re: National Football League Players’ Concussion Litigation, MDL No.
  2323 (E.D. Pa.) and was appointed as Subclass Counsel for Subclass 1 in the NFL Concussion
  Class Action Settlement. Mr. Levin is a member of the Plaintiffs’ Steering Committee in In re:
  Pool Products Distribution Market Antitrust Litigation, MDL 2328 (E.D. La.); In re: Testosterone
  Replacement Therapy Products Liability Litigation, MDL 2545 (N.D. Ill.); In re: Zoloft (Sertraline
  Hydrochloride) Products Liability Litigation, MDL 2342 (E.D. Pa.); and In re: Yasmin and Yaz
  Marketing, Sales Practices and Relevant Products Liability Litigation, MDL 2100 (S.D. Ill.). He
  is a member of Plaintiffs’ Executive Committee in In re: Fresenius Granuflo/ Naturalyte Dialysate
  Products Liability Litigation, MDL 2428 (D. Mass). Mr. Levin was appointed by the Honorable
  Carl J. Barbier to serve as Special Counsel to the Plaintiffs’ Fee and Cost Committee in the BP Oil
  Spill Litigation, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
  April 20, 2010, MDL 2179 (E.D. La.).

         Mr. Levin was also a member of the Trial and Discovery Committees in the Exxon Valdez
  Oil Spill Litigation, No. 89-095 (D. Alaska) In addition, Mr. Levin was Lead Counsel in the
  prosecution of individual fishing permit holders, native corporations, native villages, native claims
  and business claims.




                                                   7
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 19 of 46 PageID #: 1093




  HOWARD J. SEDRAN
  Founding Member (1982 through 2017)

                              HOWARD J. SEDRAN was a founding member of the firm from 1982
                              through December, 2017. Effective January, 2018, Mr. Sedran became
                              Of-Counsel to the firm. Mr. Sedran graduated cum laude from the
                              University of Miami School of Law in 1976. He was a law clerk to
                              United States District Court Judge, C. Clyde Atkins, of the Southern
                              District of Florida from 1976-1977. He is a member of the Florida,
                              District of Columbia and Pennsylvania bars and is admitted to practice
                              in various federal district and appellate courts. From 1977 to 1981, he
                              was an associate at the Washington, D.C. firm of Howrey & Simon
                              which specializes in antitrust and complex litigation. During that period
                              he worked on the following antitrust class actions: In re: Uranium
  Antitrust Litigation; In re: Fine Paper Antitrust Litigation; Bogosian v. Gulf Oil Corporation; FTC
  v. Exxon, et al.; and In re: Petroleum Products Antitrust Litigation.

          In 1982, Mr. Sedran joined the firm and has continued to practice in the areas of
  environmental, securities, antitrust and other complex litigation. Mr. Sedran also has extensive
  trial experience. In the area of environmental law, Mr. Sedran was responsible for the first
  certified “Superfund” class action.

          As a result of his work in an environmental case in Missouri, Mr. Sedran was nominated
  to receive the Missouri Bar Foundation’s outstanding young trial lawyer’s award, the Lon Hocker
  Award.

           Mr. Sedran has also actively participated in the following actions: In re: Dun &
  Bradstreet Credit Services Customer Litigation, Civil Action Nos. C-1-89-026, C-1-89-051, 89-
  2245, 89-3994, 89-408 (S.D. Ohio); Raymond F. Wehner, et al. v. Syntex Corporation and Syntex
  (U.S.A.) Inc., No. C-85-20383(SW) (N.D. Cal.); Harold A. Andre, et al. v. Syntex Agribusiness,
  Inc., et al., Cause No. 832-05432 (Cir. Ct. of St. Louis, Mo.); In re: Petro-Lewis Securities
  Litigation, No. 84-C-326 (D. Colo.); In re: North Atlantic Air Travel Antitrust Litigation, No. 84-
  1013 (D.D.C.); Jaroslawicz v. Engelhard Corp., No. 84-3641 (D. N.J.); Gentry v. C & D Oil Co.,
  102 F.R.D. 490 (W.D. Ark. 1984); In re: EPIC Limited Partnership Securities Litigation, Nos. 85-
  5036, 85-5059 (E.D. Pa.); Rowther v. Merrill Lynch, et al., No. 85-Civ-3146 (S.D.N.Y.); In re:
  Hops Antitrust Litigation, No. 84-4112 (E.D. Pa.); In re: Rope Antitrust Litigation, No. 85-0218
  (M.D. Pa.); In re: Asbestos School Litigation, No. 83-0268 (E.D. Pa.); In re: Catfish Antitrust
  Litigation, MDL 928 (Plaintiffs’ Executive Committee); In re: Carbon Dioxide Antitrust
  Litigation, MDL 940 (N.D. Miss.) (Plaintiffs’ Executive Committee); In re: Alcolac, Inc.
  Litigation, No. CV490-261 (Marshall, Mo.); In re: Clozapine Antitrust Litigation, MDL 874 (N.D.
  Ill.) (Co-Lead Counsel); In re: Infant Formula Antitrust Litigation, MDL 878 (N.D. Fla.);
  Cumberland Farms, Inc. v. Browning-Ferris Industries, Inc., Civil Action No. 87-3713 (E.D. Pa.);
  In re: Airlines Antitrust Litigation, MDL 861 (N.D. Ga.); Lazy Oil, Inc. et al. v. Witco Corporation,
  et al., C.A. No. 94-110E (W.D. Pa.) (Plaintiffs’ Co-Lead Counsel); In re: Nasdaq Market-Makers

                                                   8
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 20 of 46 PageID #: 1094




  Antitrust Litigation, MDL 1023 (S.D.N.Y.) (Co-Chair Discovery); and In re: Travel Agency
  Commission Antitrust Litigation, Master File No. 4-95-107 (D. Minn.) (Co-Chair Discovery); Erie
  Forge and Steel, Inc. v. Cyprus Minerals Co., C.A. No. 94-0404 (W.D. Pa.) (Plaintiffs’ Executive
  Committee); In re: Commercial Explosives Antitrust Litigation, MDL 1093 (Plaintiffs’ Co-Lead
  Counsel); In re: Brand Name Prescription Drug Antitrust Litigation, MDL 997; In re: High
  Fructose Corn Syrup Antitrust Litigation, MDL 1087; In re: Carpet Antitrust Litigation, MDL
  1075; In re: Graphite Electrodes Antitrust Litigation, C.A. No 97-CV-4182 (E.D. Pa.) (Plaintiffs’
  Co-Lead Counsel); In re: Flat Glass Antitrust Litigation, MDL 1200 (Discovery Co-Chair); In re:
  Commercial Tissue Products Antitrust Litigation, MDL 1189; In re: Thermal Fax Antitrust
  Litigation, C.A. No. 96-C-0959 (E.D. Wisc.); In re: Lysine Indirect Purchaser Antitrust Litigation,
  (D. Minn.); In re: Citric Acid Indirect Purchaser Antitrust Litigation, C.A. No. 96-CV-009729
  (Cir. Ct. Wisc.). Most recently, Mr. Sedran serves as one of the court-appointed Co-Lead Counsel
  in In re: Air Cargo Shipping Services Antitrust Litigation, MDL No. 1775 (E.D. N.Y.).

       In Lazy Oil Co. v. Witco Corp., et. al., supra, the District Court made the following
  comments concerning the work of Co-Lead Counsel:

                  [t]he Court notes that the class was represented by very competent attorneys
         of national repute as specialists in the area of complex litigation. As such Class
         Counsel brought considerable resources to the Plaintiffs’ cause. The Court has had
         the opportunity to observe Class counsel first-hand during the course of this
         litigation and finds that these attorneys provided excellent representation to the
         Class. The Court specifically notes that, at every phase of this litigation, Class
         Counsel demonstrated professionalism, preparedness and diligence in pursuing
         their cause.




                                                  9
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 21 of 46 PageID #: 1095




  LAURENCE S. BERMAN
  Founding Member
                          LAURENCE S. BERMAN, a founding member of the firm, was born in
                          Philadelphia, Pennsylvania on January 17, 1953. He was admitted to
                          the bar in 1977. He is admitted to practice before the U.S. Courts of
                          Appeals for the Third, Fourth and Seventh Circuits; the U.S. District
                          Court, Eastern District of Pennsylvania; and the Bar of Pennsylvania.
                          He is a graduate of Temple University (B.B.A., magna cum laude, 1974,
                          J.D. 1977). He is a member of the Beta Gamma Sigma Honor Society.
                          Mr. Berman was the law clerk to the Honorable Charles R. Weiner, U.S.
                          District Court for the Eastern District of Pennsylvania 1978-1980.
                          Member: Philadelphia, Pennsylvania and American Bar Associations.
                          In 1982, Mr. Berman joined the law firm of Levin & Fishbein as an
  associate and became a partner in 1985 when the firm name was changed to Levin, Fishbein,
  Sedran & Berman.

          Mr. Berman has had extensive experience in litigating and managing complex litigation.
  In the early 1980's he became a member of the discovery, law and trial committees of In re:
  Asbestos School Litigation, Master File No. 83-0268 (E.D. Pa.). As a member of those committees,
  he drafted discovery and legal briefs that lead to the successful resolution of the case on behalf of
  a nationwide class of schools seeking recovery of damages for the costs and expenses they were
  required to expend to assess the presence of asbestos in school buildings and to remediate under
  newly enacted rules and regulations of the Environmental Protection Agency, promulgated in the
  1970's. In connection with that litigation, he was one of the architects of approaching class
  certification issues for a nationwide class by the use of a "50" state analysis of the law, in order to
  demonstrate the similarity of laws and therefore the manageability of a nationwide class action.
  The "50" state approach has been followed in other cases.

           During the early stages of his career, he litigated numerous environmental class/mass tort
  cases to successful conclusions. He successfully litigated a lead contamination case for the
  residents of a community in the Port Richmond area of Philadelphia, where he drafted the legal
  briefs and presented the oral argument to obtain class certification of a property damage and
  medical monitoring class against NL Industries and Anzon. That litigation produced a multi-
  million-dollar recovery for the residents in the class area. Ursula Stiglich Wagner, et al. v. Anzon,
  Inc., et al., No. 4420, June Term, 1987 (C.C.P. Phila. Cty.)

          Similarly, he represented homeowners located near Ashland, Kentucky for environmental
  pollution damage. This case involved representing approximately 700 individual clients for
  personal injury and medical monitoring relief that also resulted in a multi-million-dollar recovery
  for his clients.

         Beginning in the 1990's Mr. Berman began his representation of victims of the Three Mile
  Island accident. The firm represented approximately 2,000 plaintiffs in that matter, and Mr.
  Berman was responsible for the legal briefing and experts in the case, along with addressing

                                                    10
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 22 of 46 PageID #: 1096




  Daubert issues. The presiding Court (Middle District of Pennsylvania) determined to conduct
  extensive Daubert hearings in Three Mile Island, resulting in approximately ten full weeks of in
  court live hearings, and thousands of pages of legal briefing. Ultimately the trial court determined
  that several of the expert witnesses offered by the plaintiffs did not meet the Daubert requirements,
  and an appeal was taken to the Third Circuit Court of Appeals, where Mr. Berman both briefed
  and argued the issues. The Third Circuit affirmed parts of the decision and remanded for further
  proceedings by the trial court. His representation of clients in the Three Mile Island litigation
  spanned well over a decade.

           In 1989, Mr. Berman represented approximately 1,000 plaintiffs who suffered damages as
  a result of the Exxon Valdez oil spill. In that role, he managed the claims of each of his firm’s
  clients and worked in the development of their expert evidence and claim materials. As a subset
  of that litigation, he handled the claims of the Native Opt-Out Settlement Class. This representation
  also spanned well over a decade.

           Mr. Berman began his role in litigating In re: Diet Drugs, MDL 1203 (E.D. Pa.) in 1997 at
  the outset of that litigation. The Diet Drugs case is still active to this date. Mr. Berman's firm was
  appointed as Co-Lead Counsel, Co-Class Counsel and Liaison Counsel. The massive size of the
  Diet Drugs case required the commitment of three of the named partners to the case, Arnold Levin,
  Michael Fishbein and Mr. Berman, as well as a substantial commitment by partner Fred Longer.
  While Messrs. Levin and Fishbein were formally named as Co-Class counsel to the case, Mr.
  Berman had a de facto role as Co-Class Counsel and Co-Lead counsel for the case. Mr. Berman
  briefed many legal issues, argued issues in court, participated in discovery, appeared frequently
  before the Special Discovery Master, helped negotiate the settlement(s) and helped in the
  management of the oversight of both the AHP Settlement Trust that was created to oversee the
  Settlement and the Seventh Amendment Fund Administrator that was created to oversee the
  Seventh Amendment aspect of the Settlement. He also managed the claims of the firm’s individual
  clients.

           Although the Diet Drugs case remains active today, and still occupies some of Mr.
  Berman’s time, over the recent years he became active in various other pharmaceutical cases. In
  particular, beginning in about 2010, he became active in In re: Yaz/Yasmin/Ocella, MDL 2100 (S.
  D. Ill.) where he was appointed as a member of the discovery and legal briefing committees. Mr.
  Berman worked with his partner Michael Weinkowitz as Co-Liaison Counsel in the parallel state
  court litigation pending in the Court of Common Pleas of Philadelphia.

         As the Yaz case began to wind down, Mr. Berman became active in litigation Tylenol cases
  where he was appointed and remains currently Plaintiffs’ Co-Lead and Liaison Counsel. In re:
  Tylenol, MDL 2436, (E.D. Pa.). As Plaintiffs’ Co-Lead and Liaison Counsel, Mr. Berman has
  appeared in Court for the Plaintiffs at virtually all of the monthly status conferences, drafted
  numerous briefs, engaged in discovery, drafted numerous case management orders that were
  entered by the Court, argued motions and otherwise managed the case on behalf of the Plaintiffs.




                                                   11
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 23 of 46 PageID #: 1097




         Mr. Berman is also a de facto member of the executive committee of In re: Granuflo, MDL
  MDL2428 (D. Mass.). Mr. Berman’s partner Arnold Levin was formally appointed to that case’s
  Executive Committee for the Plaintiffs and Mr. Berman was appointed as a Co-Chair of the law
  and briefing committee. He has acted as a de facto member of the Executive Committee for the
  firm. In his role on the Law and Briefing Committee, he drafted numerous briefs for the case,
  including Daubert briefs, drafted various case management orders that were entered by the Court,
  and assisted in the negotiation of the global settlement including the drafting of the settlement
  documents and the allocation plan.

          In In re: Fosamax, MDL 2243 (D.N.J.), Mr. Berman spearheaded the plaintiffs’ position
  relating to privilege log issues as well as preemption and in limine issues raised in the bellwether
  case. Most recently, Mr. Berman was appointed to the Plaintiffs’ Steering Committee by the
  Honorable Freda L. Wolfson in In re: Johnson & Johnson Talcum Powder Products, MDL 2738
  (D. N.J.).

           Mr. Berman has lectured about mass tort matters. He lectured about the Tylenol case at
  several seminars and is a member of the American Association of Justice (AAJ) litigation group
  for the case. He is also a member of various other AAJ litigation groups involving pharmaceutical
  products. Mr. Berman has been a frequent speaker for the Pennsylvania Bar Institute, Mealy’s
  Publications and Harris Martin. His lectures have been accredited for providing CLE credit to the
  attendees. Mr. Berman has an A.V. Peer Review rating by Martindale-Hubbell and is an AAJ
  National College of Advocacy Advocate. He is also a member of The National Trial Lawyers, as
  well as a member of the American, Pennsylvania and Philadelphia Bar Associations and has been
  recognized as a Super Lawyer. His published works include “Class Actions in State and Federal
  Courts,” Pennsylvania Bar Institute (Continuing Legal Education), November, 1997; “New
  Pennsylvania Rule of Civil Procedure 207.1,” Pennsylvania Bar Institute (Continuing Legal
  Education), November, 2001, and membership on the Board of Editors, “Fen-Phen Litigation
  Strategist,” Leader Publications, (1998).




                                                  12
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 24 of 46 PageID #: 1098




  FREDERICK S. LONGER
  Member
                           FREDERICK S. LONGER, a member of the firm, specializes in representing
                           individuals who have been harmed by dangerous drugs, medical devices,
                           other defective products and antitrust violations. Mr. Longer has
                           extensive experience in prosecuting individual, complex and class action
                           litigations in both state and federal courts across the country. Mr.
                           Longer has been involved in the resolution of several of the largest
                           settlements involving personal injuries including the $6.75 billion
                           settlement involving Diet Drugs and the $4.85 billion settlement
                           involving Vioxx. Mr. Longer was a member of the negotiating counsel
                           responsible for the settlements in the Chinese Drywall litigation
                           involving various suppliers and manufacturers of Chinese Drywall
  valued in excess of $1 billion. Mr. Longer has a wealth of experience in mass torts and has
  frequently been the chairman or member of the Law and Briefing Committee in numerous multi-
  district litigations:

             In re Zantac Products Liability Litigation, MDL No. 2924 (S.D. Fla.);
             In re Aqueous Film-Forming Foams Prod. Liab. Litigation, MDL No. 2873 (D. S.C.);
             In re Xarelto Products Liability Litigation, MDL No. 2592 (E.D. La.);
             In re: Propulsid Products Liability Litigation, MDL No. 1355 (E.D. La.); In re: Rezulin
             Products Liability Litigation, MDL No. 1348 (S.D.N.Y.);
             In re: Vioxx Products Liability Litigation, MDL 1657 (E.D. La.);
             In re: Orthopedic Bone Screw Products Liability Litigation, MDL 1014 (E.D. Pa.); and
             In re: Diet Drug Litigation, MDL 1203 (E.D. Pa.).

         He is a court-appointed member of the Plaintiffs’ Steering Committee in In re: Mirena
  Products Liability Litigation, MDL 2434 (S.D.N.Y.); In re: Xarelto Products Liability Litigation,
  MDL No. 2592 (E.D. La.); and In re Zantac Products Liability Litigation, MDL No. 2924 (S.D.
  Fla.). Mr. Longer also assisted Co-Lead Counsel and Subclass Counsel with negotiating the class
  settlement in In re: National Football League Players' Concussion Litigation, MDL No. 2323
  (E.D. Pa.).

          Mr. Longer has substantial trial experience and is one of the few lawyers in the country to
  have tried to verdict a client’s claim involving Baycol in Philadelphia County Court of Common
  Pleas.

          Mr. Longer, originally from Philadelphia, Pennsylvania, completed his undergraduate
  work at Carnegie Mellon University. He then attended the University Pittsburgh School of Law
  and was a Notes and Comments Editor for the University of Pittsburgh Law Review. Mr. Longer
  practiced for 3 years in Allegheny County with the law firm of Berger, Kapetan, Malakoff & Myers
  on complex litigation and civil rights matters, including Kelly v. County of Allegheny, No. 6D 84-



                                                  13
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 25 of 46 PageID #: 1099




  17962 (C.P. Allegheny County, PA). Thereafter, Mr. Longer joined the firm and is now a member
  in the firm.

          Mr. Longer is a frequent lecturer and has presented numerous seminars on various legal
  topics for professional groups. Some of Mr. Longer’s speaking engagements include: COVID-19
  Business Interruption Litigation - MDL and Outside Influences, Harris Martin (May 14, 2020);
  Impact of Ascertainability Consideration son Rule 23(b)(3), American Association for Justice
  (December 6, 2018); Plaintiff Only Consumer Warranty Class Action Litigation Seminar,
  American Association for Justice Education and the National Association of Consumer Advocate
  (June 3-4, 2014); “No Injury” and “Overbroad” Class Actions After Comcast, Glazer and Butler:
  Implications for Certification-Navigating Complex Issues of Overbreadth and Damages in
  Consumer Product Cases, Strafford Webinar (April 1, 2014); Service of Process in China, ABA
  Annual Conference (April 18-20, 2012); Chinese Drywall Litigation Conference, Harris Martin
  (October 20-21, 2011); Current Issues in Multi-district Litigation Practice, Harris Martin
  (September 26, 2011); FDA Preemption: Is this the end?, Mass Torts Made Perfect (May 2008).
  He has authored several articles including, The Federal Judiciary’s Super Magnet, TRIAL (July
  2009). He also contributed to Herbert J. Stern & Stephen A. Saltzburg, T RYING CASES TO WIN:
  ANATOMY OF A TRIAL (Aspen 1999).

          Mr. Longer is a member of the American Bar Association, American Association for
  Justice, Pennsylvania and Philadelphia Association for Justice, the Pennsylvania Bar Association
  and the Philadelphia Bar Association. He is an active member of the Historical Society for the
  Eastern District of Pennsylvania. He is admitted to practice before the Supreme Court of
  Pennsylvania and the Supreme Court of New Jersey, the United States Supreme Court; the United
  States Courts of Appeals for the Second, Third, Fourth, Fifth, Seventh and Ninth Circuits, and the
  United States District Courts for the Western and Eastern Districts of Pennsylvania, United States
  District Court Northern District of New York; United States District Court for the Western District
  of New York; United States District Court of New Jersey; United States District Court for District
  of Arizona; and the United States District Court District of Nebraska.

          Mr. Longer has received Martindale-Hubbell’s highest rating (AV) as a pre-eminent lawyer
  for his legal ability and ethical standards. He has also been recognized by his peers as a Super
  Lawyer since 2008.




                                                  14
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 26 of 46 PageID #: 1100




  CHARLES E. SCHAFFER
  Member
                           CHARLES E. SCHAFFER, a member of the firm, born in Philadelphia,
                           Pennsylvania, is a graduate of Villanova University, (B.S., Magna Cum
                           Laude, 1989) and Widener University School of Law (J.D. 1995) and
                           Temple University School of Law (LL.M. in Trial Advocacy, 1998).
                           Mr. Schaffer served as a Corporal in the United States Marine Corps
                           (USMC). He is admitted to practice before the Supreme Court of
                           Pennsylvania, the Supreme Court of New Jersey, the United States
                           District Court for the Eastern District of Pennsylvania; Western District
                           of Pennsylvania; Middle District of Pennsylvania; Northern District of
                           Illinois; Central District of Illinois; Northern District of New York;
                           District of Colorado; Third Circuit Court of Appeals; and the Sixth
  Circuit Court of Appeals. He is also a member of the American Bar Association, Association of
  Trial Attorneys of America, Pennsylvania Association for Justice, Philadelphia Trial Lawyers
  Association, and the National Trial Lawyers Association.

           With over 20 years of experience Mr. Schaffer is a nationally-recognized leader in complex
  litigation, having been appointed as Lead or Co-Lead counsel or as a PSC member on a regular
  basis by federal courts across the country. He is widely recognized for his ability to lead very
  complex litigation and his expertise in dealing with discovery, experts, damage models, and
  national and multi-state classes.

          Mr. Schaffer’s appointments in MDL litigation include inter alia: In re Aqueous Film-
  Forming Foams Products Liability Litigation, MDL 2873 (D.S.C) (Plaintiffs’ Steering Committee
  ); In re Hill’s Pet Nutrition, Inc. Dog Food Products Liability Litigation, MDL 2887 (D. Kan.)
  (Plaintiffs’ Executive Committee); In re: Intel Corp. CPU Marketing Sales Practices and Products
  Liability Litigation, MDL 2828 (D. Or.) (Appointed to Plaintiffs’ Executive Committee to
  represent the interests of governmental entities); In re: Apple Inc. Device Performance Litigation,
  MDL 2827 (N.D. Cal.) (Plaintiffs’ Executive Committee); In re: Wells Fargo Insurance
  Marketing Sales Practices Litigation, MDL No. 2797 (C.D. Cal.) (Plaintiffs’ Executive
  Committee); In re: JP Morgan Modification Litigation MDL No.: 2290 (D. Mass.) (Plaintiffs’ Co-
  Lead Counsel); In re: IKO Roofing Products Liability Litigation, MDL No.: 2104 (C.D. Ill.)
  (Plaintiffs’ Co-lead Counsel); In re: HardiePlank Fiber Cement Siding Litigation, MDL No.: 2359
  (D. Minn.) (Plaintiffs’ Executive Committee); In re: Navistar Diesel Engine Products Liability
  Litigation, MDL No. 2223 (N.D. Ill.) (Plaintiffs’ Executive Committee); In re: Azek Decking Sales
  Practice Litigation, Civil Action No.: 12-6627 (D.N.J.) (Plaintiffs’ Executive Committee); In re:
  Pella Corporation Architect and Designer Series Windows Marketing Sales Practices and Product
  Liability Litigation, MDL No.: 2514 (D.S.C.) (Plaintiffs’ Executive Committee); In re: Navistar
  Diesel Engine Products Liability Litigation, MDL No.: 2223 (N.D. Ill.) (Plaintiffs’ Steering
  Committee); In re: CitiMortgage, Inc. Home Affordable Modification Program (“HAMP”), MDL
  No.: 2274 (C.D. Cal.) (Plaintiffs’ Executive Committee); In re: Carrier IQ Consumer Privacy
  Litigation, MDL No.: 2330 (N.D. Cal.) (Plaintiffs’ Executive Committee); In re: Dial Complete


                                                  15
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 27 of 46 PageID #: 1101




  Marketing and Sales Practices Litigation, MDL No.: 2263 (D.N.H.) (Plaintiffs’ Executive
  Committee); In re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales Litigation, MDL No.:
  2382 (E.D. Mo.) (Plaintiffs’ Executive Committee); and In re: Colgate-Palmolive Soft Soap
  Antibacterial Hand Soap Marketing and Sales Practice Litigation, (D.N.H.) (Plaintiffs’ Executive
  Committee).

           Mr. Schaffer has also served in leadership positions in class actions which were not
  consolidated in an MDL. E.g. In re Deva Concepts Products Liability Litigation, Civil Action No.
  1:20-CV-01234 (S.D.N.Y.) (Plaintiffs’ Co-Lead Counsel); Pollard v. Remington Arms Company,
  Case No. 4:13-cv-00086-ODS (W.D. Mo.) (Co-Lead Counsel); Davis v. SOH Distribution
  Company, Inc., Case No. 09-CV-237 (M.D. Pa.) (Plaintiffs’ Co-Lead Counsel); Gwaizdowski v.
  County of Chester, Civil Action No. 08-CV-4463 (E.D. Pa.); Meneghin, v. The Exxon Mobile
  Corporation, et al., Civil Action No. OCN-002697-07 (N.J. Super. Ct., Ocean County) (Plaintiffs’
  Co-Lead Counsel); Johnson, et al. v. Walsh, et al, PCCP April Term, 2008, No. 2012 (Phila. Com.
  Pl. 2008) (Plaintiffs’ Co-Lead Counsel); Gulbankian et. al. v. MW Manufacturers, Inc., Case No.
  1:10-cv-10392-RWZ (D. Mass.) (Plaintiffs’ Discovery and Settlement Committees); Eliason, et
  al. v. Gentek Building Products, Inc., et al., Case No. 1:10-cv-2093 (N.D. Ohio) (Plaintiffs’
  Executive Committee); Smith, et al. v. Volkswagon Group of America, Inc., Case No. 3:13-cv-
  00370-SMY-PMF (S.D. Ill.) (Plaintiffs’ Discovery and Settlement Committees); Melillo, et al. v.
  Building Products of Canada Corp., Civil Action No. 1:12-CV-00016-JGM (D. Vt.); Vought, et
  al., v. Bank of America, et al., Civil Action No. 10-CV-2052 (C.D. Ill.) (Plaintiffs’ Discovery and
  Settlement Committees); United Desert Charities, et al. v. Sloan Valve, et al., Case No. 12-cv-
  06878 (C.D. Cal.) (Plaintiffs’ Executive Committee); Kowa, et. el. v. The Auto Club Group AKA
  AAA Chicago, Case No. 1:11-cv-07476 (N.D. Ill.); Weller v. HSBC Mortgage Services, Inc., No.
  13-cv-00185 (D. Colo.); Gilmour v. HSBC Bank, N.A., No. 13-cv-05896 (S.D.N.Y); Smith v.
  SunTrust Mortgage, Inc., No. SACH3-739-AG (C.D. Cal.); George v. Uponor, Inc., Civil No. 12-
  249 ADM/JJK (D. Minn.); Yarbrough v. Martin’s Famous Pastry Shoppe, Inc., Civil No. 11-cv-
  02144-JEJ (M.D. Pa.) (Plaintiffs’ Co-Lead Counsel): Minor v. Congoleum Corporation, Civil
  Action No.: 3:13-cv-07727-JAP-LHG (D.N.J.) (Plaintiffs’ Co-Lead Counsel); and In re: MF
  Global Holdings, Ltd. Investment Litigation, Case No. 12-MD-2338 (S.D.NY).

          In addition, Mr. Schaffer has served as member of litigation teams where Levin Sedran &
  Berman was appointed to leadership positions in, inter alia. In re: Chinese-Manufactured Drywall
  Product Liability Litigation, MDL No. 2047 (E.D. La.); In re: Vioxx Products Liability Litigation,
  MDL No. 1657 (E.D. La.); In re: Orthopedic Bone Screw Products Liability Litigation, MDL No.
  1014 (E.D. Pa.); and In re: Diet Drug Litigation, MDL No. 1203 (E.D. Pa.).

          Currently, Mr. Schaffer is serving as co-lead counsel in In re Deva Concepts Products
  Liability Litigation, Civil Action No. 1:20-CV-01234 (S.D.N.Y.) ; a member of Plaintiffs’ Steering
  Committee in In re Aqueous Film-Forming Foams Products Liability Litigation, MDL 2873 (D.
  S.C.), a member of Plaintiffs” Steering Committee in In re: Intel Corp. CPU Marketing, Sales
  Practices and Products Liability Litigation, MDL 2838 (D. Or.), a member of Plaintiffs’ Executive
  Committee in: In re: Apple Inc. Device Performance Litigation, MDL 2827 (N.D. Cal.);; a
  member of Plaintiffs’ Steering Committee in Herrera, et el. v. Wells Fargo, Civil No. 8:18-cv-

                                                  16
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 28 of 46 PageID #: 1102




  00332 (C.D. Cal.); a member of Plaintiffs’ Executive Committee in In re: Emerson Electric Co.
  Wet/Dry Vac Marketing and Sales Litigation, MDL 2382 (E.D. Mo.); a member of the Plaintiffs’
  Executive Committee in Gold v. Lumber Liquidators, Inc., No. 3:14-cv-05373-TEH (N.D. Cal.)
  and is actively participating in a number of other class actions and mass tort actions across the
  United States in leadership positions.

          Mr. Schaffer regularly prosecutes multi-state consumer class actions involving technically
  complex issues and has one of the best track records in the country when it comes to developing
  practical damages methodologies, obtaining prompt relief for consumers victimized by defective
  products and unfair or deceptive practices, as well as working cooperatively with others. Through
  smart, efficient, strategy and tailored creative problem-solving Mr. Schaffer and Levin Sedran &
  Berman have recovered billions of dollars for victims of defective products, environmental
  disasters and unfair or deceptive practices.

          In this regard, Mr. Schaffer and his firm served as liaison counsel in In re: CertainTeed
  Corporation Roofing Shingle Product Liability Litigation, MDL No.: 1817 (E.D. Pa.). That case
  involved claims on behalf of $1.8 million homeowners who unknowingly purchased roofing
  shingles that were defectively designed and manufactured thereby causing premature and
  unreasonable deterioration, cracking, blistering, crumbling and leaking. Mr. Schaffer was
  instrumental in bringing about a settlement which was approved by the court and valued at between
  $687 to $815 million dollars. In addition, Mr. Schaffer served as Plaintiffs’ Discovery and
  Settlement Committees in In re: CertainTeed Siding Litigation, MDL No.: 2270 (E.D. Pa.). That
  case involved claims on behalf of tens of thousands of homeowners who unknowingly purchased
  fiber cement siding that was defectively designed, manufactured thereby causing premature and
  unreasonable deterioration, cracking and water protrusion. Mr. Schaffer was instrumental in
  bringing about a common fund settlement in the amount of $103.9 million dollars which was
  approved by the court.

           Mr. Schaffer also served as lead counsel in In re: JP Morgan Modification Litigation, MDL
  No.: 2290 (D. Mass.). This MDL involved a class action filed across the United States all of
  which arose out of JP Morgan Chase s implementation of the Home Affordable Modification
  Program, one of the main programs designed to assist struggling homeowners in the economic
  downturn. In exchange for receiving billions of dollars in funds, JP Morgan Chase and many
  other big banks agreed to offer homeowners loan modifications pursuant to the Federal Guidelines.
  Numerous individuals sued JP Morgan Chase and certain other related companies claiming that
  Chase failed to offer them a timely and proper permanent mortgage modification after they
  completed trial period plans under HAMP or Chase’s home own equivalent programs. Mr.
  Schaffer was instrumental in every phase of the litigation including settlement which culminated
  in a nationwide settlement under a consolidated litigation which provided a broad range of benefits
  to tens of thousands of homeowners. The overall value of the settlement to class members which
  was determined to be $506 million dollars by a former treasury department official who worked
  on the initial management of the Government’s program.



                                                  17
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 29 of 46 PageID #: 1103




          More recently, Mr. Schaffer served as a member of the Plaintiffs’ Executive Committee in
  In re Wells Fargo Insurance Marketing Sales Practice Litigation, MDL No. 2797 (C.D. Cal.)
  which culminated in a national settlement in the amount of $423,500,000. This lawsuit alleged that
  Defendants unlawfully placed duplicative, unnecessary, and overpriced collateral protection
  insurance policies on Wells Fargo customer’s automobile loan accounts. Plaintiffs alleged that
  as a result of Defendants' CPI placements, borrowers suffered financial harm, including wrongful
  charges, fees, costs, and credit damage. The settlement allowed borrowers to recoup these
  overpayments. Mr. Schaffer also served as lead counsel in Pollard v, Remington Pollard v.
  Remington Arms Company, Case No. 4:13-cv-00086-ODS (W.D. Mo.). That case involved claims
  on behalf of over one million consumers who purchased firearms equipped with a defective fire
  control mechanism which would allow the firearm to discharge without pulling the trigger and
  placing the user of the firearm as well as bystanders at a grave risk of injury and even death. Mr.
  Schaffer was instrumental in negotiating a nation-wide class action settlement which was approved
  by the district court and affirmed by the Eight Circuit Court of Appeals. The settlement allowed
  owners of the firearms with the defective triggers to have their trigger mechanisms retrofitted with
  a non-defective trigger. The district court valued the settlement to be at least $97,000,000. This
  settlement not only allowed the firearm owners to get the benefit of their bargain by having their
  guns repaired, but, it also resulted in dangerous firearms being fixed and thereby preventing
  accidental discharges which could injure or kill the user and/or innocent bystander.

          Mr. Schaffer and Levin Sedran & Berman has also handled technically and technologically
  complex issues representing victims harmed by drugs, defective products, unfair trade practices,
  data breaches, privacy security breaches and other complex cases involving computers, phones,
  devices and source code. See e.g., In re: Diet Drug Product Liability Litigation, MDL No.: 1203
  (E.D. Pa.); In re: Chinese-Manufactured Drywall Product Liability Litigation, MDL No.: 2047
  (E.D. La.); In re: The Vioxx Product Liability Litigation, MDL No.: 1657 (E.D. La.); In re:
  CertainTeed Corporation Roofing Shingles Product Liability Litigation, MDL No.: 1817 (E.D.
  Pa.), In re: CertainTeed Fiber Cement Siding Litigation, MDL No: 2270 (E.D. Pa.), Pollard v.
  Remington Arms Company, Case No. 4:13-CV-00086-ODS (W.D. Mo.), In re: Carrier IQ, Inc.,
  Consumer Privacy Litigation, C.A., No. 12-md-1330-EMC (N.D. Cal.); Bryd v. Arron’s Inc., C.A.
  No. 11-101 (W.D. Pa.); In re: Apple Inc. Device Performance Litigation, MDL 2827 (N.D. Cal.)
  and In re: Intel Corp. CPU Marketing, Sales Practices and Products Liability Litigation, MDL
  2828 (D. Or.).

          Levin Sedran& Berman is Lead Counsel in In re: Chinese-Manufactured Drywall Product
  Liability Litigation, MDL No. 2047 (E.D. La.). Against tremendous odds and at great effort and
  expense, Levin Sedran along with Liaison Counsel and members of the Plaintiffs’ Steering
  Committee, dedicated themselves for over ten years to prosecuting claims on behalf of class(es)
  of thousands of homeowners who had defective Chinese Drywall installed in their homes. Levin
  Sedran’s leadership in developing innovative pleadings involving “Omni Complaints”, strategic
  discovery, and rapid bellwether trials led to a series of inter-related settlements involving various
  suppliers, builders, installers, insurers, and manufacturers of Chinese Drywall valued at more than
  $1 Billion. Mr. Schaffer worked in conjunction with the Plaintiffs' Expert Committee to develop
  experts to provide the requisite foundation for their defect, causation and damages opinions. This

                                                   18
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 30 of 46 PageID #: 1104




  evidence was instrumental in bringing about plaintiff verdicts in the "bellwether" trial (Hernandez
  v. Knauf, 2010 WL 1710434 (E.D. La. April 27, 2010)) which contributed to the foundation for
  the inter-related settlements described above. In addition, Mr. Schaffer oversaw the inspection of
  plaintiffs’ homes in Virginia by the defendants' experts and worked with plaintiffs' experts to
  challenge defendants' experts' opinion that Chinese Drywall could be detected with the use of an
  XRF handheld measuring device. As a result, plaintiffs filed a Daubert motion and were able to
  preclude defendant's experts from offering such an opinion. Though the inter-related settlements
  described above culminated with Knauf, a German company with Chinese manufacturing
  subsidiaries, the remaining Chinese manufacturing defendants continue to dispute personal
  jurisdiction and raise other defenses to liability and damages. However, Levin Sedran, continues
  to spearhead the prosecution of plaintiffs’ claims by overseeing the litigation as plaintiffs begin to
  prepare to try the individual cases which were remanded back to their home districts. These tireless
  efforts reflect the dedication Levin Sedran & Berman attorneys, like Mr. Schaffer apply to every
  case.

          In addition to representing consumers, Mr. Schaffer has also represented victims of
  pollution, contamination and other toxic exposures. Meneghin, v. The Exxon Mobile Corporation,
  et al., Civil Action No. OCN-002697-07 (N.J. Super. Ct., Ocean County ) (Plaintiffs’ Co-lead
  Counsel); Johnson, et al. v. Walsh, et al, PCCP April Term, 2008, No. 2012 (Phila. Com. Pl.)
  (Plaintiffs’ Co-Lead Counsel). As lead counsel in Meneghin v. Exxon Mobil Corporation, et. al.,
  Mr. Schaffer successfully opposed Exxon Mobil’s Daubert challenges to Plaintiffs’ liability and
  damage experts and obtained certification of a class of property owners whose properties were
  contaminated with constituents from gasoline (benzene). The contamination was a result of a
  discharge of gasoline from underground storage tanks which led to ground water contamination
  and contamination of the properties. Thereafter, Mr. Schaffer negotiated a multi-million-dollar
  class action settlement on behalf of all property owners in the vicinity of the Exxon Mobil gas
  station. This was the first class-action settlement for property contamination entered into by Exxon
  Mobil.

         These cases are just a few examples of the complex class-action cases that Mr. Schaffer
  along with Levin Sedran & Berman led to a successful outcome.

          Along with his class action and mass tort experience, Mr. Schaffer has a LLM in Trial
  Advocacy and has extensive experience prosecuting complex individual actions on behalf of
  injured individuals in products liability, medical negligence and drug and medical device actions.
  He has served as Lead Counsel in these matters and successfully tried cases to jury verdicts.

         In recognition of his accomplishments, Mr. Schaffer has achieved and maintained an AV
  Martindale-Hubbell rating and is recognized by his peers as a Super Lawyer. Mr. Schaffer speaks
  nationally on a multitude of topics relating to class actions and complex litigation.




                                                   19
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 31 of 46 PageID #: 1105




  MICHAEL M. WEINKOWITZ
  Member
                           MICHAEL M. WEINKOWITZ has substantial professional experience in
                           complex product liability cases involving pharmaceuticals, medical
                           devices and other consumer products. He has served as Court-
                           appointed Executive, Steering or major committee member in mass tort
                           litigations, including, by way of example:
                               In Re: Juul Labs, Inc., Marketing, Sales Practices, and Prod.
                           Liab., MDL (N.D. CA): appointed to Plaintiffs Steering Committee and
                           Law and Briefing Chair;
                                 In re Xarelto Prod. Liab Litig., MDL 2592 (E.D. La.); appointed
                            to serve on Discovery Committee, Federal/State Committee, Bellwether
         trial teams and Settlement Committee and Fee Committee. Served as Plaintiffs’ Liaison
         counsel in the consolidated mass tort litigation in Pennsylvania, In re Xarelto Prod. Liab.
         Litig., Jan. Term 2015, No. 2349 (First Judicial District of Pennsylvania).
         In re Tylenol Marketing, Sales Practices and Prod. Liab. Litig., MDL 2436 (E.D. Pa.):
         served as Liaison Counsel and Chair of the both the Discovery and Law and Briefing
         Committees and a member of the settlement team that negotiated the global settlement that
         was reached).
         In re YAZ Prod. Liab Litig, MDL 2100 (S.D. Ill.): served as a member of the Discovery
         Committee. Court appointed Plaintiffs’ Liaison Counsel in the consolidated mass tort
         action in Pennsylvania, In re Yaz/Yasmin/Ocella Prod. Liab. Litig, Sept. Term 2009, No.
         1307 (First Judicial District of Pennsylvania); member of the Settlement Committee that
         negotiated and implemented global settlements.
         In re Pradaxa Prod. Liab. Litig, MDL 2384 (S.D. Ill.): appointed to Plaintiffs’ Steering
         Committee.
         In re Johnson and Johnson Talcum Powder Products Marketing, Sales Practices and
         Prod. Liab. Litig. MDL 2738 (D.N.J.): member of the Law and Briefing Committee.
         In re Fresenius Granuflo/Naturalyte Dialysate Prod. Liab. Litig. MDL 2428 (D. Mass):
         co-chair of the Discovery Committee.
         In re Vioxx Prod. Liab. Litig, MDL No. 1657 (E.D. La.):- member of the Science
         Committee and the Joint Defense and Plaintiff Review Settlement Subcommittee.
         In re Phenylpropanolamine (PPA) Prod. Liab. Litig, MDL 1407 (W.D. Wash.): member
         of the Discovery Committee.
         In addition to being a member of the various court committees noted above, he has
  represented those injured by the various drugs and medical devices in those cases, including JUUL,
  Talcum Powder, Xarelto, Pradaxa, Tylenol, Yaz/Yasmin, Hip Implants, Diethylstilbestrol (DES),


                                                 20
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 32 of 46 PageID #: 1106




  Ortho Evra Birth Control Patch, Vioxx/Bextra/Celebrex, Fosamax, Digitek, Actos, and Cough
  Cold and Diet Medications containing Phenylpropanolamine (PPA).
          He is a frequent seminar instructor and lecturer in the area of mass torts. He was selected
  Pennsylvania Rising Star – Super Lawyers, in 2005 and in 2009-2020 as a Pennsylvania Super-
  Lawyer. He is Advisory Board member, LexisNexis Practice Guide(s): Pennsylvania Civil Pre-
  Trial Practice, and Pennsylvania Civil Trial Practice, 2017 Editions.
         Michael was born in Wilmington, Delaware. He graduated from West Virginia University
  (B.A., magna cum laude, 1991) and Temple University, School of Law (J.D., cum laude, 1995).
          Michael is licensed to practice in Pennsylvania, New Jersey and New York. He is admitted
  to the United States District Courts, Eastern District of Pennsylvania, the District of New Jersey,
  the Eastern and Southern Districts of New York and United States Court of Appeals for the Third
  Circuit.




                                                  21
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 33 of 46 PageID #: 1107




  DANIEL C. LEVIN
  Member
                           DANIEL C. LEVIN is a Philadelphia native who practices in the areas of
                           Medical Malpractice, Personal Injury, Class Actions, Products Liability,
                           Environmental Liability and Mass Torts.


                                   .
                                     Daniel Levin is a member of the firm of Levin Sedran &
                             Berman. He is a graduate of University of Pittsburgh (B.A. 1994) and
                             Oklahoma City University School of Law (J.D. 1997). He is admitted
                             to practice before the Supreme Court of Pennsylvania, United States
                             District Court for the Eastern District of Pennsylvania, United States
  District Court for the Western District of Pennsylvania and the United States Court of Appeals
  for the Third Circuit. He is a member of the American, Pennsylvania and Philadelphia County
  Bar Associations, as well as the American and Pennsylvania Association for Justice. He is
  President Elect of the Philadelphia Trial Lawyers Association. Mr. Levin holds an AV rating
  from Martindale Hubbell and his peers recognize him as a Super Lawyer.

         Daniel Levin is appointed to the Steering Committee in Troyan v. Samsung Electronics
  America, Inc. et al; No. 5:17-cv-01096 (W.D. Ok); Delaware County, Pennsylvania et al v.
  Purdue Pharma L.P. et al, No. CV-2017-008095 (CCP Del. Cty); and In Re: Valsartan Losartan
  And Irbesartan Products Liability Litigation; 1:19-md-02875-RBK-JS (D.NJ).

          Daniel Levin has been part of the litigation team in In re Orthopedic Bone Screw
  Products Liability Litigation, MDL No. 1014 (E.D. Pa.); In re Diet Drug Litigation, MDL No.
  1203 (E.D. Pa.); Galanti v. The Goodyear Tire and Rubber Co., Civil Action No: 03-209
  (D.N.J.); In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La. 2011); Cobb v. BSH
  Home Appliance Corporation, et al, C.D.Ca. Case No. SACV10-711 DOC (C.D.Cal.); In Re
  Human Tissue Products Liability Litigation, MDL No. 1763 (D.N.J.); In Re: Chinese Drywall
  Products Liability Litigation, MDL 2047 (E.D.La.); National Football League Players
  Concussion Injury Litigation; No. 2:12-md-02323-AB (E.D.Pa.); In Re: Rezulin Products
  Liability Litigation, 00 Civ. 2843 (S.D.N.Y.); In Re: Apple Inc. Device Performance Litigation;
  No. 5:18-md-02827 (N.D.Cal.); In Re: Intel Corp. CPU Marketing, Sales Practices And
  Products Liability Litigation; No. 3:18-md-2828 (D.Or); and In Re: Aqueous Film-Forming
  Foams (AFFF) Products Liability Litigation; MDL No. 2:18-mn-2873-RMG.

          Daniel Levin has served as Class Counsel in the following automobile defect cases:
  Henderson, et al v. Volvo Cars of North America, LLC, et al, No. 09-cv-4146 (D.N.J)(class
  action brought on behalf of individuals who purchased Volvo vehicles with defective
  transmissions) and Grant, et al v. Bridgestone/Firestone, Inc. and Ford Motor Company,
  September Term, 2000, No. 003668 (C.C.P. Phila.)(involving the Ford Explorer debate). Mr.


                                                 22
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 34 of 46 PageID #: 1108




  Levin has also served as class counsel in the following cases: Kowa v. The Auto Club Group, No.
  11-7476 (N.D.Ill.); Kurian v. County of Lancaster, 2:07-cv-03482 (E.D.Pa.); Gwaizdowski v.
  County of Chester, Civil Action No. 08-CV-4463 (E.D. Pa. 2012); Meneghin, The Exxon Mobile
  Corporation, et al., Civil Action No. OCN-002697-07 (Superior Court, Ocean County, NJ 2012);
  Johnson, et al v. Walsh, et al, April Term 2008, No. 2012 (C.P.Phila); Muscara v. Nationwide,
  October Term 2000, Civil Action No.: 001557 (C.P.Phila); and Wong v. First Union, May Term
  2003, Civil Action No. 001173 (C.P.Phila); Harry Delandro, et al v. County of Allegheny, et al,
  Civil Action No. 2:06-CV-927 (W.D.Pa.); Nakisha Boone, et al v. City of Philadelphia, et al,
  Civil Action No. 05-CV-1851 (E.D.Pa.); Helmer, et al v. the Goodyear Tire & Rubber Co.,
  D.Co. Civil Action No. 1:12-00685-RBJ (D.Colo.); Schappell v. State Farm Mutual Automobile
  Insurance Company, No. 1331 S2001 (C.P. Dauphin); Ortiz v. Complete Healthcare Resources,
  Inc., et al, Montgomery CCP No. 12-12609; Butterline, et al v. the Bank of New York Mellon
  Trust Company, National Association, et al, No. 15-01429 (E.D.Pa.); Martinez v. Capstone
  Restaurant Group, LLC et al, No. 1:20-cv-01017 (D.Col.); Mullins v. Kroger, et al, No. 1:19-cv-
  00964 (S.D. Ohio); Gallagher v. Charter Foods, Inc., No. 2:20-cv-00049 (W.D.Pa.); and
  McGhee et al v. Toms King, LLC, No. 2:19-cv-01470 (W.D.Pa.).

          Along with Daniel Levin’s class action and mass tort experience, Mr. Levin also has
  extensive experience in individual litigation where he handles and prosecutes claims on behalf of
  railroad workers involved in workplace accidents (“FELA”). Daniel Levin has also successfully
  prosecuted complex individual actions on behalf of individuals involved in products liability,
  medical malpractice, automobile accidents, drug and medical device actions.




                                                 23
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 35 of 46 PageID #: 1109




  AUSTIN B. COHEN
  Member
                          AUSTIN B. COHEN, a native of West Islip, New York, received a BA in
                          Economics and History from the University of Pennsylvania in 1990. He
                          received a JD, cum laude, from the University of Pittsburgh School of
                          Law in 1996. During law school, he interned for the Honorable Lowell
                          Reed (E.D. Pa.) June – August, 1995. He also served as an Executive
                          Editor and Associate Editor for the University of Pittsburgh Journal of
                          Law and Commerce and was a finalist in the Murray S. Love Trial Moot
                          Court Competition.




         On April 12, 2019, Mr. Cohen was appointed Co-Lead Counsel in Sutton v. Hoffman La
  Roche, Inc., ES-L-008724-14 (N.J. Super.), representing a class of home owners adjacent to
  Roche’s former New Jersey manufacturing facilities in an environmental claim seeking to recover
  diminished property values as a result of pollution emanating from Roche’s property.
         Mr. Cohen’s work has focused on all aspects of class litigation. Cases he has worked on
  include:
               In re: Air Cargo Shipping Services Antitrust Litigation, MDL 1775 (E.D.N.Y.)
               (representing class of shippers alleging international air cargo carriers conspired to
               fix prices and surcharges. Levin Sedran & Berman served as Co-Lead Counsel.
               Settlements exceeded $1.25 billion);
               In re: Electrical Carbon Products Antitrust Litigation, MDL (D.N.J.) (representing
               class of purchasers alleging electrical carbon products manufacturers agreed to
               horizontal price fixing and customer allocation. Levin Sedran & Berman served as
               Co-Lead Counsel);
               In re: Graphite Electrodes Litigation, MDL No. 1244 (E.D. Pa.) (representing class
               of purchasers alleging manufacturers of graphite components used for steel
               manufacturing agreed to horizontal price fixing. Levin Sedran & Berman served as
               Co-Lead Counsel. Settlements totaled $133.5 million, representing 100% of actual
               damages);
               In re: Potash Antitrust Litigation, MDL 1996 (N.D. Ill. And 7th Cir.) (representing
               class of potash customers alleging horizontal conspiracy among mining companies
               to fix prices and restrict output. Levin Sedran & Berman worked with lead counsel
               and focused on obtaining jurisdiction over foreign entities and interpretation of the
               Foreign Trade Antitrust Improvement Act);

                                                 24
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 36 of 46 PageID #: 1110




                In re: Target Corporation Customer Data Security Breach Litigation, MDL 2522
                (D. Minn.) (representing class of financial institutions seeking to recover costs due
                to Target Corporation’s failure to implement proper data security protocols. Levin
                Sedran & Berman worked with lead counsel and focused on establishing proper
                standard of care and calculation of appropriate damages).
           Mr. Cohen has written published articles regarding the admissibility of subsequent
  remedial modifications in products liability litigation (68 Pa. B.A.Q. 93), the enforceability of
  litigation confidentiality agreements (71 Pa. B.A.Q. 93), and federal tax issues related to the tax-
  exempt financing of University sponsored research facilities (23 The Exempt Organization Tax
  Review 445).
        Mr. Cohen has been rated as a Pennsylvania antitrust “SuperLawyer” and is AV Peer
  Review rated by Martindale Hubble.
        Mr. Cohen is admitted to practice in the Commonwealth of Pennsylvania and the State of
  New Jersey, as well as the U.S. District Courts for the Eastern and Western Districts of
  Pennsylvania.




                                                  25
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 37 of 46 PageID #: 1111




  SANDRA L. DUGGAN
  Of Counsel
                            SANDRA L. DUGGAN is a native of St. Louis and she graduated from
                            Washington University with Phi Beta Kappa. Having earned a J.D.
                            degree from Columbia University School of Law, Ms. Duggan was
                            admitted to the bar in 1986. Since moving to Philadelphia in 1989, Ms.
                            Duggan has focused her practice on class action litigation.
                            She has served as a member of the Plaintiffs’ Executive Committee in
                            the national asbestos property damage class action, Prince George
                            Center, Inc. v. U.S. Gypsum, et al. (C.C.P. Phila.), and she is counsel for
                            class plaintiffs in the Title IX discrimination suit, Cohen v. Brown
                            University, et al., (D.R.I.). Ms. Duggan has worked on In re: School
  Asbestos Litig., (E.D. Pa.); Asbestos Claimants Committees in Celotex and National Gypsum
  Chapter 11 bankruptcies; In re: Orthopedic Bone Screw Prods. Liab. Litig., MDL 1014 (E.D. Pa.);
  Diet Drugs Litigation, MDL 1203 (E.D. Pa.); In re: EXXON VALDEZ; In re: Chinese-
  Manufactured Drywall Prods. Liab. Litig., MDL 2047 (E.D. La.); In re: VIOXX Prods. Liab. Litig.,
  MDL 1657 (E.D. La.), and other securities fraud, shareholder and property damage class actions
  in federal and state courts.
        Ms. Duggan served as a class action expert in In re “Non-Filing” Insurance Fee Litig.,
  MDL 1130 (M.D. Ala.). She was a contributing author and editor of the Third Edition of Herbert
  Newberg, Newberg On Class Actions, (3d ed. 1992) and she earned a Public Justice Achievement
  Award in July, 1999 from Public Justice for her work on the Brown University Title IX Litigation.
          Ms. Duggan is admitted to practice in the Commonwealth of Pennsylvania, the U.S.
  District Courts for the Eastern District of Pennsylvania and the Southern and Eastern Districts of
  New York, the U.S. Court of Appeals for the Third Circuit, and the United States Supreme Court.
         Ms. Duggan is fluent in Spanish.




                                                   26
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 38 of 46 PageID #: 1112




  Keith J. Verrier
  Partner
                           KEITH J. VERRIER concentrates his practice on complex class action
                           litigation with a focus on antitrust, consumer fraud, environmental
                           contamination and data security breach cases. His clients include large
                           and small businesses as well as individuals seeking compensation for
                           price-fixing, monopolization, and other wrongdoing. He has experience
                           in all aspects of litigation and has assisted in obtaining significant
                           recoveries in courts throughout the United States. For his work, Mr.
                           Verrier was named a “Rising Star” in 2008 and 2010 and recognized by
                           Super Lawyers as a top attorney in antitrust in 2015, 2016 and 2017.


         Mr. Verrier graduated magna cum laude from Temple University School of Law where he
  was a member of the Law Review. Following law school, he served as a judicial clerk for the
  Honorable Herbert J. Hutton on the United States District Court for the Eastern District of
  Pennsylvania. Earlier in his career, Mr. Verrier practiced at a large national law firm where he
  represented clients in a variety of complex commercial litigation matters and at a nationally-
  recognized boutique law firm specializing in antitrust class actions.
         Throughout his career, Mr. Verrier has been involved in a wide range of diverse and
  complex litigation. The following are representative of the types of matters in which he has been
  involved:
             In re: Air Cargo Shipping Services Antitrust Litigation – Represented a class of
             shippers alleging international air cargo carriers conspired to fix prices and surcharges.
             Levin Sedran & Berman served as Co-Lead Counsel. (Over $1.25 billion in
             settlements).
             In re: Target Corporation Customer Data Security Breach Litigation – Represented a
             class of financial institutions seeking to recover costs due to Target Corporation’s
             failure to implement proper data security protocols. Levin Sedran & Berman worked
             with lead counsel and focused on establishing proper standard of care and calculation
             of appropriate damages. ($39 million settlement).
             In re: Automotive Parts Antitrust Litigation – Representing a class of car purchasers
             seeking damages arising from alleged price-fixing conspiracies as to various
             automotive parts that are components of new motor vehicles. Levin Sedran & Berman
             is working with co-lead counsel on briefing and discovery matters. (Over $200 million
             in settlements to date).
             In re: Mushroom Direct Purchaser Antitrust Litigation – Defended a cooperative of
             mushroom growers against allegations of, inter alia, price fixing, supply control and
             monopolization brought under Sections 1 and 2 of the Sherman Act.

                                                  27
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 39 of 46 PageID #: 1113




             Johnson Matthey, Inc. v. Research Corp. – Represented one of the world’s largest
             fabricators and distributors of platinum group metals involving complex
             pharmaceutical development and licensing issues.
             Chester County Hospital v. Independence Blue Cross, et al. – Represented a
             community hospital in an antitrust matter involving the largest health maintenance
             organization (HMO) in the country.
          Mr. Verrier is admitted to practice in the Commonwealth of Pennsylvania and the State of
  New Jersey, as well as in the U.S. District Courts for the Eastern District of Pennsylvania and the
  District of New Jersey, and in the United States Court of Appeals for the Third Circuit.




                                                  28
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 40 of 46 PageID #: 1114




  NICOLA F. SERIANNI
  Associate
                       NICOLA F. SERIANNI is a graduate of The Johns Hopkins University (B.A.
                       International Relations, 2000) and Widener University School of Law
                       (J.D., 2006). While in law school, Ms. Serianni served as an intern for
                       Pennsylvania Superior Court Judge Susan Peikes Gantman, and upon
                       graduation continued to work in the Superior Court of Pennsylvania for
                       Judges Richard B. Klein (Ret.) and Anne E. Lazarus.
                       Ms. Serianni is admitted to practice in the Commonwealth of
                       Pennsylvania and the State of New Jersey as well as in the United States
                       District Court for the Eastern District of Pennsylvania. Ms. Serianni
                       works extensively on products liability and class action litigation cases.




                                             29
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 41 of 46 PageID #: 1115




  DAVID C. MAGAGNA, JR.
  Associate
                             DAVID C. MAGAGNA JR. graduated from Villanova School of Law in
                             2016. During law school, Mr. Magagna interned at the United States
                             Attorney’s Office and with two national law firms in the Philadelphia
                             area. After graduation from law school, he clerked for Pennsylvania
                             Supreme Court Justice Sallie Updyke Mundy. After his clerkship, he
                             again worked with a national law firm before joining Levin Sedran &
                             Berman as an associate.
                             Mr. Magagna is admitted to practice in the Commonwealth of
                             Pennsylvania and the State of New Jersey.


  Honors:
         President of Delta Kappa Epsilon
         Vice-President of the Inter-Fraternal Council
         President of the Corporate Law Society
  Published article:
         David C. Magagna, Congress, Give Renewable Energy A Fair Fight: Passage of the
         Master Limited Partnerships Parity Act Would Give Renewable Energy the Financial
         Footing Needed to Independently Succeed, 27 Vill. Envtl. L.J. 149 (2016).




                                                 30
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 42 of 46 PageID #: 1116




  NICHOLAS J. ELIA
  Associate
                       NICHOLAS J. ELIA graduated from The Pennsylvania State University
                       (B.S. Finance and Economics, 2014) and Temple University James E.
                       Beasley School of Law (J.D., 2018). In law school, Nicholas was a
                       member of the Temple International and Comparative Law Journal, he
                       focused his coursework on complex civil litigation and antitrust law,
                       and he interned with the Securities and Exchange Commission and the
                       American Antitrust Institute.
                       Mr. Elia is admitted to practice in the Commonwealth of Pennsylvania.




                                           31
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 43 of 46 PageID #: 1117




  RAYMOND P. FORCENO
  Of Counsel
                       RAYMOND P. FORCENO has had a long and distinguished career
                       practicing railroad law, representing railroad workers in litigation
                       against their employing railroads for on the job injuries and diseases
                       pursuant to the Federal Employers Liability Act (FELA). Mr. Forceno
                       has extensive experience trying cases before juries and has recovered a
                       substantial amount of money for his clients during his career.
                       Mr. Forceno is admitted to practice in the Commonwealth of
                       Pennsylvania, as well as the U.S. District Courts for the Eastern, Middle,
                       and Western Districts of Pennsylvania.




                                             32
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 44 of 46 PageID #: 1118




                         SUCCESSFULLY LITIGATED CLASS CASES

          Examples of the firm successfully litigated class action cases include the following: James
  J. and Linda J. Holmes, et al. v. Penn Security Bank and Trust Co., et al., U.S.D.C., Middle District
  of Pennsylvania Civil Action No. 80-0747; In re: Glassine & Greaseproof Antitrust Litigation,
  MDL 475, U.S.D.C., Eastern District of Pennsylvania; In re: First Pennsylvania Securities
  Litigation, Master File No. 80-1643, U.S.D.C., Eastern District of Pennsylvania; In re: Caesars
  World Shareholder Litigation, Master File No. MDL 496 (J.P. MDL); In re: Standard Screws
  Antitrust Litigation, Master File No. MDL 443, U.S.D.C., Eastern District of Pennsylvania; In re:
  Electric Weld Steel Tubing Antitrust Litigation - II, Master File No. 83-0163, U.S.D.C., Eastern
  District of Pennsylvania; Leroy G. Meshel, et al. v. Nutri-Systems, Inc., et al., U.S.D.C., Eastern
  District of Pennsylvania, Civil Action No. 83-1440; In re: Corrugated Container Antitrust
  Litigation, U.S.D.C., Southern District of Texas, Houston Division, MDL 310; In re: Three Mile
  Island Litigation, U.S.D.C., Middle District of Pennsylvania, Civil Action No. 79-0432; Township
  of Susquehanna, et al. v. GPU, et al., U.S.D.C., Middle District of Pennsylvania, Civil Action No.
  81-0437 (a Three Mile Island case); Donald A. Stibitz, et al. v. General Public Utilities
  Corporation, et al., No. 654 S 1985 (C.P. Dauphin County, Pa.) (a Three Mile Island case);
  Raymond F. Wehner, et al. v. Syntex Corporation and Syntex (U.S.A.) Inc., No. C-85-20383(SW)
  (N.D. Cal.) (first Superfund Class Action ever certified); In re: Dun & Bradstreet Credit Services
  Customer Litigation, U.S.D.C., Southern District of Ohio, Civil Action Nos. C-1-89-026, 89-051,
  89-2245, 89-3994, 89-408; Malcolm Weiss v. York Hospital, et al., U.S.D.C., Middle District of
  Pennsylvania, Civil Action No. 80-0134; In re: Ramada Inns Securities Litigation, U.S.D.C.,
  District of Delaware, Master File No. 81-456; In re: Playboy Securities Litigation, Court of
  Chancery, State of Delaware, New Castle County, Civil Action No. 6806 and 6872; In re: Oak
  Industries Securities Litigation, U.S.D.C., Southern District of California, Master File No. 83-
  0537-G(M); Dixie Brewing Co., Inc., et al. v. John Barth, et al., U.S.D.C., Eastern District of
  Pennsylvania, Civil Action No. 84-4112; In re: Warner Communications Securities Litigation,
  U.S.D.C., Southern District of New York, Civil Action No. 82-CV-8288; In re: Baldwin United
  Corporation Litigation, U.S.D.C., Southern District of New York, MDL No. 581; Zucker
  Associates, Inc., et al. v. William C. Tallman, et al. and Public Service Company of New
  Hampshire, U.S.D.C., District of New Hampshire, Civil Action No. C86-52-D; In re: Shopping
  Carts Antitrust Litigation, MDL 451, Southern District of New York; Charal v. Andes, et al., C.A.
  No. 77-1725; Hubner v. Andes, et al., C.A. No. 78-1610 U.S.D.C., Eastern District of
  Pennsylvania; In re: PetroLewis Securities Litigation, 84-C-326, U.S.D.C., District of Colorado;
  Gentry v. C & D Oil Co., 102 F.R.D. 490 (W.D. Ark. 1984); In re: Hops Antitrust Litigation, C.A.
  No. 84-4112, U.S.D.C., Eastern District of Pennsylvania; In re: North Atlantic Air Travel Antitrust
  Litigation, No. 84-1013, U.S.D.C., District of Columbia; Continental/Midlantic Securities
  Litigation, No. 86-6872, U.S.D.C., Eastern District of Pennsylvania; In re: Fiddler’s Woods
  Bondholders Litigation, Civil Action No. 83-2340 (E.D. Pa.) (Newcomer, J.); Fisher Brothers v.
  Cambridge-Lee Industries, Inc , et al., Civil Action No. 82-4941, U.S.D.C., Eastern District of
  Pennsylvania; Silver Diversified Ventures Limited Money Purchase Pension Plan v. Barrow, et
  al., C.A. No. B-86-1520-CA (E.D. Tex.) (Gulf States Utilities Securities Litigation); In re: First
  Jersey Securities Litigation, C.A. No. 85-6059 (E.D. Pa.); In re: Crocker Shareholder Litigation,


                                                   33
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 45 of 46 PageID #: 1119




  Cons. C.A. No. 7405, Court of Chancery, State of Delaware, New Castle County; Mario
  Zacharjasz, et al. v. The Lomas and Nettleton Co., Civil Action No. 87-4303, U.S.D.C., Eastern
  District of Pennsylvania; In re: People Express Securities Litigation, Civil Action No. 86-2497,
  U.S.D.C., District of New Jersey; In re: Duquesne Light Shareholder Litigation, Master File No.
  86-1046 U.S.D.C., Western District of Pennsylvania (Ziegler, J.); In re: Western Union Securities
  Litigation, Master File No. 84-5092 (JFG), U.S.D.C., District of New Jersey; In re: TSO Financial
  Litigation, Civil Action No. 87-7903, U.S.D.C., Eastern District of Pennsylvania; Kallus v.
  General Host, Civil Action No. B-87-160, U.S.D.C., District of Connecticut; Staub, et al. v.
  Outdoor World Corp., C.P. Lancaster County, No. 2872-1984; Jaroslawicz, et al. v. Englehard
  Corp., U.S.D.C., District of New Jersey, Civil Action No. 84-3641F; In re: Boardwalk
  Marketplace Securities Litigation, U.S.D.C., District of Connecticut, MDL 712 (WWE); In re:
  Goldome Securities Litigation, U.S.D.C., Southern District of New York, Civil Action No. 88-
  Civ-4765; In re: Ashland Oil Spill Litigation, U.S.D.C., Western District of Pennsylvania, Master
  File No. M-14670; Rosenfeld, et al. v. Collins & Aikman Corp., U.S.D.C., Eastern District of
  Pennsylvania, Civil Action No. 87-2529; Gross, et al. v. The Hertz Corporation, U.S.D.C., Eastern
  District of Pennsylvania, Master File, No. 88-661; In re: Collision Near Chase, Maryland on
  January 4, 1987 Litigation, U.S.D.C., District of Maryland, MDL 728; In re: Texas International
  Securities Litigation, U.S.D.C., Western District of Oklahoma, MDL No. 604, 84 Civ. 366-R; In
  re: Chain Link Fence Antitrust Litigation, U.S.D.C., District of Maryland, Master File No. CLF-
  1; In re: Winchell’s Donut House, L.P. Securities Litigation, Court of Chancery of the State of
  Delaware, New Castle County, Consolidated Civil Action No. 9478; Bruce D. Desfor, et al. v.
  National Housing Ministries, et al., U.S.D.C., Eastern District of Pennsylvania, Civil Action No.
  84-1562; Cumberland Farms, Inc., et al. v. Browning-Ferris Industries, Inc., et al., U.S.D.C.,
  Eastern District of Pennsylvania, Master File No. 87-3717; In re: SmithKline Beckman Corp.
  Securities Litigation, U.S.D.C., Eastern District of Pennsylvania, Master File No. 88-7474; In re:
  SmithKline Beecham Shareholders Litigation, Court of Common Pleas, Phila. County, Master File
  No. 2303; In re: First Fidelity Bancorporation Securities Litigation, U.S.D.C., District of New
  Jersey, Civil Action No. 88-5297 (HLS); In re: Qintex Securities Litigation, U.S.D.C., Central
  District of California, Master File No. CV-89-6182; In re: Sunrise Securities Litigation, U.S.D.C.,
  Eastern District of Pennsylvania, MDL 655; David Stein, et al. v. James C. Marshall, et al.,
  U.S.D.C., District of Arizona, No. Civ. 89-66 (PHX-CAM); Residential Resources Securities
  Litigation, Case No. 89-0066 (D. Ariz.); In re: Home Shopping Network Securities Litigation --
  Action I (Consolidated Actions), Case No. 87-428-CIV-T-13A (M.D. Fla.); In re: Kay Jewelers
  Securities Litigation, Civ. Action Nos. 90-1663-A through 90-1667A (E.D. Va.); In re: Rohm &
  Haas Litigation, Master File Civil Action No. 89-2724 (Coordinated) (E.D. Pa.); In re: O’Brien
  Energy Securities Litigation, Master File No. 89-8089 (E.D. Pa.); In re: Richard J. Dennis & Co.
  Litigation, Master File No. 88-Civ-8928 (MP) (S.D. N.Y.); In re: Mack Trucks Securities
  Litigation, Consolidated Master File No. 90-4467 (E.D. Pa.); In re: Digital Sound Corp., Securities
  Litigation, Master File No. 90-3533-MRP (BX) (C.D. Cal.); In re: Philips N.V. Securities
  Litigation, Master File No. 90-Civ.-3044 (RPP) (S.D.N.Y.); In re: Frank B. Hall & Co., Inc.
  Securities Litigation, Master File No. 86-Civ.-2698 (CLB) (S.D.N.Y.); In re: Genentech, Inc.
  Securities Litigation, Master File No. C-88-4038-DLJ (N.D. Cal.); Richard Friedman, et al. v.
  Northville Industries Corp., Supreme Court of New York, Suffolk County, No. 88-2085; Benjamin
  Fishbein, et al. v. Resorts International, Inc., et al., No. 89 Civ.6043(MGC) (S.D.N.Y.); In re:

                                                  34
Case 2:21-cv-00678-JS-AYS Document 66-7 Filed 05/27/21 Page 46 of 46 PageID #: 1120




  Avon Products, Inc. Securities Litigation, No. 89 Civ. 6216 (MEL) (S.D.N.Y.); In re: Chase
  Manhattan Securities Litigation, Master File No. 90 Civ. 6092 (LJF) (S.D.N.Y.); In re: FPL Group
  Consolidated Litigation; Case No. 90-8461 Civ. Nesbitt (S.D. Fla.); Daniel Hwang, et al v. Smith
  Corona Corp., et al, Consolidated No. B89-450 (TFGD) (D. Ct.); In re: Lomas Financial Corp.
  Securities Litigation, C.A. No. CA-3-89-1962-G (N.D. Tex.); In re: Tonka Corp. Securities
  Litigation, Consolidated Civil Action No. 4-90-2 (D. Minnesota); In re: Unisys Securities
  Litigation, Master File No. 89-1179 (E.D. Pa.); In re: Alcolac Inc. Litigation, Master File No.
  CV490-261 (Cir. Ct. Saline Cty. Marshall, Missouri); In re: Clozapine Antitrust Litigation, Case
  No. MDL874 (N.D. Ill.); In re: Jiffy Lube Securities Litigation, C.A. No. JHY-89-1939 (D. Md.);
  In re: Beverly Enterprises Securities Litigation, Master File No. CV-88-01189 RSWL (Tex.)
  [Central District CA]; In re: Kenbee Limited Partnerships Litigation, CV-91-2174 (GEB) (D.N.J.);
  Greentree v. Procter & Gamble Co., C.A. No. 6309, April Term 1991 (C.C.P. Phila. Cty.); Moise
  Katz, et al v. Donald A. Pels, et al and Lin Broadcasting Corp., No. 90 Civ. 7787 (KTD)
  (S.D.N.Y.); In re: Airlines Antitrust Litigation, MDL No. 861 (N.D. GA.); Fulton, Mehring &
  Hauser Co., Inc., et al. v. The Stanley Works, et al., No. 90-0987-C(5) (E.D. Mo.); In re: Mortgage
  Realty Trust Securities Litigation, Master File No. 90-1848 (E.D. Pa.); Benjamin and Colby, et al.
  v. Bankeast Corp., et al., C.A. No. C-90-38-D (D.N.H.); In re: Royce Laboratories, Inc. Securities
  Litigation, Master File Case No. 920923-Civ-Moore (S.D. Fla.); In re: United
  Telecommunications, Inc. Securities Litigation, Case No. 90-2251-0 (D. Kan.); In re: U.S.
  Bioscience Securities Litigation, C.A. No. 92-678 (E.D. Pa.); In re: Bolar Pharmaceutical Co.,
  Inc. Securities Litigation, C.A. No. 89 Civ. 17 (E.D. N.Y.); In re: PNC Securities Litigation, C.A.
  No. 90-592 (W.D. Pa.); Raymond Snyder, et al. v. Oneok, Inc., et al., C.A. No. 88-C-1500-E (N.D.
  Okla.); In re: Public Service Company of New Mexico, Case No. 91-0536M (S.D. Cal.); In re:
  First Republic Bank Securities Litigation, C.A. No. CA3-88-0641-H (N.D. Tex, Dallas Division);
  and In re: First Executive Corp. Securities Litigation, Master File No. CV-89-7135 DT (C.D.
  Calif.).




                                                  35
